IN THE SUPREME COURT OF NORTH CAROLINA

                                No. 201PA12-2
MARGARET DICKSON, ALICIA CHISOLM, ETHEL CLARK, MATTHEW A.
McLEAN, MELISSA LEE ROLLIZO, C. DAVID GANTT, VALERIA TRUITT,
ALICE GRAHAM UNDERHILL, ARMIN JANCIS, REBECCA JUDGE, ZETTIE
WILLIAMS, TRACEY BURNS-VANN, LAWRENCE CAMPBELL, ROBINSON O.
EVERETT, JR., LINDA GARROU, HAYES McNEILL, JIM SHAW, SIDNEY E.
DUNSTON, ALMA ADAMS, R. STEVE BOWDEN, JASON EDWARD COLEY,
KARL BERTRAND FIELDS, PAMLYN STUBBS, DON VAUGHAN, BOB
ETHERIDGE, GEORGE GRAHAM, JR., THOMAS M. CHUMLEY, AISHA DEW,
GENEAL GREGORY, VILMA LEAKE, RODNEY W. MOORE, BRENDA
MARTIN STEVENSON, JANE WHITLEY, I.T. (“TIM”) VALENTINE, LOIS
WATKINS, RICHARD JOYNER, MELVIN C. McLAWHORN, RANDALL S.
JONES, BOBBY CHARLES TOWNSEND, ALBERT KIRBY, TERRENCE
WILLIAMS, NORMAN C. CAMP, MARY F. POOLE, STEPHEN T. SMITH,
PHILIP A. BADDOUR, and DOUGLAS A. WILSON
            v.
ROBERT RUCHO, in his official capacity only as the Chairman of the North
Carolina Senate Redistricting Committee; DAVID LEWIS, in his official capacity
only as the Chairman of the North Carolina House of Representatives
Redistricting Committee; NELSON DOLLAR, in his official capacity only as the
Co-Chairman of the North Carolina House of Representatives Redistricting
Committee; JERRY DOCKHAM, in his official capacity only as the Co-Chairman
of the North Carolina House of Representatives Redistricting Committee; PHILIP
E. BERGER, in his official capacity only as the President Pro Tempore of the
North Carolina Senate; THOM TILLIS, in his official capacity only as the Speaker
of the North Carolina House of Representatives; THE STATE BOARD OF
ELECTIONS; and THE STATE OF NORTH CAROLINA


NORTH CAROLINA STATE CONFERENCE OF BRANCHES OF THE NAACP,
LEAGUE OF WOMEN VOTERS OF NORTH CAROLINA, DEMOCRACY
NORTH CAROLINA, NORTH CAROLINA A. PHILIP RANDOLPH INSTITUTE,
REVA McNAIR, MATTHEW DAVIS, TRESSIE STANTON, ANNE WILSON,
SHARON HIGHTOWER, KAY BRANDON, GOLDIE WELLS, GRAY NEWMAN,
YVONNE STAFFORD, ROBERT DAWKINS, SARA STOHLER, HUGH
STOHLER, OCTAVIA RAINEY, CHARLES HODGE, MARSHALL HARDY,
MARTHA GARDENHIGHT, BEN TAYLOR, KEITH RIVERS, ROMALLUS O.
MURPHY, CARL WHITE, ROSA BRODIE, HERMAN LEWIS, CLARENCE
ALBERT, EVESTER BAILEY, ALBERT BROWN, BENJAMIN LANIER,
GILBERT VAUGHN, AVIE LESTER, THEODORE MUCHITENI, WILLIAM
HOBBS, JIMMIE RAY HAWKINS, HORACE P. BULLOCK, ROBERTA
                           DICKSON ET AL. V. RUCHO ET AL.
                                 Opinion of the Court



WADDLE, CHRISTINA DAVIS-McCOY, JAMES OLIVER WILLIAMS,
MARGARET SPEED, LARRY LAVERNE BROOKS, CAROLYN S. ALLEN,
WALTER ROGERS, SR., SHAWN MEACHEM, MARY GREEN BONAPARTE,
SAMUEL LOVE, COURTNEY PATTERSON, WILLIE O. SINCLAIR, CARDES
HENRY BROWN, JR., and JANE STEPHENS
             v.
THE STATE OF NORTH CAROLINA; THE NORTH CAROLINA STATE BOARD
OF ELECTIONS; THOM TILLIS, in his official capacity as Speaker of the North
Carolina House of Representatives; and PHILIP E. BERGER, in his official
capacity as President Pro Tempore of the North Carolina Senate


      Appeal pursuant to N.C.G.S. § 120-2.5 from orders entered on 6 February

2012 and 8 July 2013 by a three-judge panel of the Superior Court, Wake County

appointed by the Chief Justice under N.C.G.S. § 1-267.1. Heard in the Supreme

Court on 6 January 2014.


      Poyner Spruill LLP, by Edwin M. Speas, Jr., John W. O’Hale, and Caroline P.
      Mackie, for Dickson plaintiff-appellants; and Southern Coalition for Social
      Justice, by Anita S. Earls and Allison Riggs, and Tin Fulton Walker & Owen,
      PLLC, by Adam Stein, for NC NAACP plaintiff-appellants.

      Ogletree, Deakins, Nash, Smoak & Stewart, P.C., by Thomas A. Farr and
      Phillip J. Strach, for legislative defendant-appellees; and Roy Cooper,
      Attorney General, by Alexander McC. Peters, Special Deputy Attorney General,
      for all defendant-appellees.

      Jenner & Block LLP, by Paul M. Smith, pro hac vice, Jessica Ring Amunson,
      pro hac vice, and Michelle R. Singer, pro hac vice; and Smith Moore
      Leatherwood LLP, by Mark Anderson Finkelstein and Matthew Nis Leerberg,
      for Election Law Professors Guy-Uriel Charles, Gilda R. Daniels, Lani
      Guinier, Samuel Issacharoff, Justin Levitt, Janai S. Nelson, Spencer Overton,
      Richard H. Pildes, and Franita Tolson, amici curiae.

      H. Jefferson Powell for North Carolina Law Professors Michael Curtis, Walter
      Dellinger, William P. Marshall, and H. Jefferson Powell, amici curiae.



                                         -2-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



      Terry Smith, pro hac vice, and Ferguson, Chambers & Sumter, P.A., by
      Geraldine Sumter, for North Carolina Legislative Black Caucus, amicus
      curiae.


      EDMUNDS, Justice.

      Following the 2010 Decennial Census, the General Assembly of North

Carolina enacted redistricting plans for the North Carolina Senate and House of

Representatives, and for the North Carolina districts for the United States House of

Representatives. Plaintiffs challenge the legality of these plans, arguing that they

violate the constitutions of the United States and of North Carolina, controlling

federal statutes, and applicable decisions of the Supreme Court of the United States

and the Supreme Court of North Carolina. The three-judge panel reviewing the

plans unanimously concluded that the General Assembly applied traditional and

permissible redistricting principles to achieve partisan advantage and that no

constitutional violations resulted.    After a careful and exhaustive review of the

record in this case and the pertinent law, we conclude that, as to the twenty-six

districts deliberately drawn to comply with the federal Voting Rights Act of 1965,

the trial court erred when it applied strict scrutiny prematurely.        However,

plaintiffs were not prejudiced because even if strict scrutiny is not appropriate,

these districts survive this most demanding level of review. As to the remaining

challenged districts, we affirm the ruling of the trial court.

      I. Procedural Background




                                           -3-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



      The Constitution of North Carolina requires decennial redistricting of the

North Carolina Senate and North Carolina House of Representatives, subject to

several specific requirements.     The General Assembly is directed to revise the

districts and apportion Representatives and Senators among those districts. N.C.

Const. art. II, §§ 3, 5.      Similarly, consistent with the requirements of the

Constitution of the United States, the General Assembly establishes North

Carolina’s districts for the United States House of Representatives after every

decennial census. U.S. Const. art. I, §§ 2, 4; 2 U.S.C. §§ 2a, 2c (2012).

      Following the census conducted with a date of 1 April 2010, leaders of the

North Carolina House of Representatives and the North Carolina Senate

independently appointed redistricting committees. Each committee was responsible

for recommending a plan applicable to its own chamber, while the two committees

jointly were charged with preparing a redistricting plan for the United States House

of Representatives North Carolina districts. These committees sought information

and suggestions from numerous sources, including the North Carolina Legislative

Black Caucus and the North Carolina delegation to the United States Congress. In

addition, these committees solicited input from various constituencies; invited

public comment and conducted public hearings in multiple counties, including

twenty-four of the forty counties then covered by section 5 of the Voting Rights Act




                                           -4-
                             DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



of 1965 (hereinafter “the Voting Rights Act” or “VRA”);1 heard both lay and expert

testimony regarding such matters as racially polarized voting; solicited and received

advice from the University of North Carolina School of Government; commissioned

reports from independent experts to fill gaps in the evidence; and considered

written submissions.

       The General Assembly convened on 25 July 2011 to deliberate the

redistricting plans drawn by the House and Senate committees. That same day,

alternative maps were submitted by leaders of the Democratic Party and by the

Legislative Black Caucus.      On 27 July, the General Assembly ratified the 2011

North Carolina Senate redistricting plan and the 2011 plan for the federal House of

Representatives districts.    On 28 July, the General Assembly ratified the 2011

North Carolina House of Representatives redistricting plan. On 2 September 2011,

the three plans were submitted to the United States Department of Justice for

preclearance under section 5 of the Voting Rights Act, and preclearance was

received on 1 November 2011.2 Also on 2 September, a suit seeking preclearance

was filed in the United States District Court for the District of Columbia. That

action was dismissed on 8 November 2011.




       1 Effective 1 September 2014, section 5 of the VRA is codified at 52 U.S.C.S. § 10304
(LexisNexis 2014). Section 5 previously was codified at 42 U.S.C.S. § 1973c.
       2 Because a software glitch caused the State’s initial submission to the Department

of Justice to be incomplete, the General Assembly enacted curative statutes on 7 November
2011. These statutes were precleared on 8 December 2011.

                                            -5-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



      On 3 November 2011, Margaret Dickson and forty-five other registered voters

filed a complaint, seeking to have the three redistricting plans declared invalid on

both constitutional and statutory grounds.         These plaintiffs filed an amended

complaint on 12 December 2011. On 4 November 2011, the North Carolina State

Conference of Branches of the NAACP joined by three organizations and forty-six

individuals filed a complaint seeking similar relief.          These plaintiffs filed an

amended complaint on 9 December 2011.             Following the filing of the original

complaints, the Chief Justice of the Supreme Court of North Carolina appointed a

panel of three superior court judges to hear these actions, pursuant to N.C.G.S. § 1-

267.1. On 19 December 2011, the three-judge panel (“the trial court”) consolidated

both cases for all purposes.

      On 6 February 2012, the trial court allowed in part and denied in part

defendants’ motion to dismiss.       Plaintiffs filed a motion for partial summary

judgment on 5 October 2012, and defendants filed a motion for summary judgment

on 10 December 2012. The trial court heard arguments on these motions on 25 and

26 February 2013.

      While a ruling on the motions for summary judgment was pending, the trial

court issued an order determining that genuine issues of material fact existed as to

two issues that could not be resolved by summary judgment. Accordingly, the court

ordered a trial on these two issues, which it identified as:

             A. Assuming application of a strict scrutiny standard
                and, in considering whether the Enacted Plans were

                                           -6-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



                  narrowly tailored, was each challenged Voting Rights
                  Act (“VRA”) district drawn in a place where a remedy
                  or potential remedy for racially polarized voting was
                  reasonable for purposes of preclearance or protection
                  of the State from vote dilution claims under the
                  Constitution or under § 2 of the VRA?

               B. For six specific districts (Senate Districts 31 and 32,
                  House Districts 51 and 54 and Congressional Districts
                  4 and 12 – none of which is identified as a VRA
                  district), what was the predominant factor in the
                  drawing of those districts?

      The court conducted the trial on 4 and 5 June 2013. On 8 July 2013, the trial

court issued its unanimous “Judgment and Memorandum of Decision” denying

plaintiffs’ motion for partial summary judgment and entering summary judgment

for defendants on all remaining claims. Plaintiffs entered timely notice of appeal

pursuant to N.C.G.S. § 120-2.5.

      II. Plaintiffs’ Federal Claims

      We begin by considering plaintiffs’ claims brought under federal law. If a

redistricting plan does not satisfy federal requirements, it fails even if it is

consistent with the law of North Carolina. See U.S. Const. art. VI, § 2; N.C. Const.

art. I, § 3.    Plaintiffs argued first to the trial court, and now to us, that the

redistricting plans violate the Equal Protection Clause of the Fourteenth

Amendment to the Constitution of the United States because they impermissibly

classify individuals based upon their race. In other words, plaintiffs contend that

the redistricting plans constitute impermissible racial gerrymandering that has

denied them equal protection under the law.

                                           -7-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



      A. Standards Applicable upon Review

      A court considering allegations of racial gerrymandering first must determine

the appropriate standard of review.      Strict scrutiny, the highest tier of review,

applies “when the classification impermissibly interferes with the exercise of a

fundamental right or operates to the peculiar disadvantage of a suspect class.”

White v. Pate, 308 N.C. 759, 766, 304 S.E.2d 199, 204 (1983) (citations omitted).

“Race is unquestionably a ‘suspect class,’ ” Phelps v. Phelps, 337 N.C. 344, 353, 446
S.E.2d 17, 23 (1994), and if a court finds that race is the “predominant, overriding

factor” behind the General Assembly’s plans, the plans must satisfy strict scrutiny

to survive, Miller v. Johnson, 515 U.S. 900, 920, 115 S. Ct. 2475, 2490, 132 L. Ed. 2d
762, 782 (1995). “Under strict scrutiny [review], a challenged governmental action

is unconstitutional if the State cannot establish that it is narrowly tailored to

advance a compelling governmental interest.” Stephenson v. Bartlett, 355 N.C. 354,

377, 562 S.E.2d 377, 393 (2002) (hereinafter “Stephenson I”) (citation omitted). If,

on the other hand, the plans are not predominantly motivated by improper racial

considerations, the court defaults to the rational basis test. See Nordlinger v. Hahn,

505 U.S. 1, 10, 112 S. Ct. 2326, 2331, 120 L. Ed. 2d 1, 12 (1992) (“[U]nless a

classification warrants some form of heightened review because it jeopardizes

exercise of a fundamental right or categorizes on the basis of an inherently suspect

characteristic, the Equal Protection Clause requires only that the classification”

satisfy rational basis review.). Under rational basis review, “[t]he general rule is


                                          -8-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



that legislation is presumed to be valid and will be sustained if the classification

drawn by the statute is rationally related to a legitimate state interest.” City of

Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 440, 105 S. Ct. 3249, 3254, 87
L. Ed. 2d 313, 320 (1985) (citations omitted).

      A party challenging a redistricting plan has the burden of establishing that

race was the predominant motive behind the state legislature’s action. Miller, 515
U.S. at 916, 115 S. Ct. at 2488, 132 L. Ed. 2d at 779-80. In Miller, the Supreme

Court stated that

             [t]he plaintiff’s burden is to show, either through
             circumstantial evidence of a district’s shape and
             demographics or more direct evidence going to legislative
             purpose, that race was the predominant factor motivating
             the legislature’s decision to place a significant number of
             voters within or without a particular district. To make
             this showing, a plaintiff must prove that the legislature
             subordinated      traditional    race-neutral     districting
             principles, including but not limited to compactness,
             contiguity, and respect for political subdivisions or
             communities defined by actual shared interests, to racial
             considerations.     Where these or other race-neutral
             considerations are the basis for redistricting legislation,
             and are not subordinated to race, a State can “defeat a
             claim that a district has been gerrymandered on racial
             lines.”

Id. (quoting Shaw v. Reno, 509 U.S. 630, 647, 113 S. Ct. 2816, 2827, 125 L. Ed. 2d
511, 529 (1993) (hereinafter “Shaw I”)).

      As a court considers which standard of review is appropriate, it should be

mindful of the Supreme Court’s observation that “courts must ‘exercise

extraordinary caution in adjudicating claims that a State has drawn district lines on

                                           -9-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



the basis of race.’ ” Easley v. Cromartie, 532 U.S. 234, 242, 121 S. Ct. 1452, 1458,

149 L. Ed. 2d 430, 443 (2001) (hereinafter “Cromartie II”) (quoting Miller, 515 U.S.

at 916, 115 S. Ct. at 2488, 132 L. Ed. 2d at 779 (emphasis added)). At least three

factors lie behind this admonition. First, in light of the interplay detailed below

between the Fourteenth Amendment, which virtually forbids consideration of race,

and the VRA, which requires consideration of race, the Supreme Court has

acknowledged that the existence of legislative consciousness of race while

redistricting does not automatically render redistricting plans unconstitutional.

Miller, 515 U.S. at 916, 115 S. Ct. at 2488, 132 L. Ed. 2d at 779 (“Redistricting

legislatures will, for example, almost always be aware of racial demographics; but it

does not follow that race predominates in the redistricting process.”); see also Shaw

I, 509 U.S. at 646, 113 S. Ct. at 2826, 125 L. Ed. 2d at 528 (“[T]he legislature always

is aware of race when it draws district lines . . . . That sort of race consciousness

does not lead inevitably to impermissible race discrimination.”).         Second, the

Supreme Court has recognized the importance of States’ own traditional districting

principles, holding that States can adhere to them without being subject to strict

scrutiny so long as those principles are not subordinated to race. Bush v. Vera, 517
U.S. 952, 978, 116 S. Ct. 1941, 1961, 135 L. Ed. 2d 248, 269 (1996) (plurality).

Finally, the Supreme Court has accepted that some degree of deference is due in

light of the difficulties facing state legislatures when reconciling conflicting legal

responsibilities. Id. at 1038, 116 S. Ct. at 1991, 135 L. Ed. 2d at 308 (Stevens,


                                         -10-
                             DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



Ginsburg & Breyer, JJ., dissenting); see also Page v. Va. State Bd. of Elections, No.

3:13cv678, 2014 WL 5019686, at *6-7 (E.D. Va. Oct. 7, 2014) (determination by

three-judge court in accordance with 52 U.S.C.S. § 10304(2)) (recognizing that

redistricting is “possibly ‘the most difficult task a legislative body ever undertakes’ ”

(citation omitted)).

      A court’s determination of the predominant motive underlying a redistricting

plan is factual in nature. Hunt v. Cromartie, 526 U.S. 541, 549, 119 S. Ct. 1545,

1550, 143 L. Ed. 2d 731, 740 (1999) (hereinafter “Cromartie I” (citations omitted)).

Factual findings are binding on appeal if not challenged at trial or on appeal, e.g.,

Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991), or if supported

by competent evidence found by the trial judge, e.g., In re Estate of Trogdon, 330
N.C. 143, 147-48, 409 S.E.2d 897, 900 (1991). Conclusions of law are reviewed de

novo. E.g., N.C. Farm Bureau Mut. Ins. Co. v. Cully’s Motorcross Park, Inc., 366
N.C. 505, 512, 742 S.E.2d 781, 786 (2013) (citation omitted). Here, of the thirty

challenged House, Senate, and Congressional districts, the trial court concluded

that twenty-six were predominantly motivated by race and thus subject to strict

scrutiny review.       The trial court concluded that the remaining four challenged

districts were not predominantly motivated by race and thus were subject to

rational basis review. We consider each group in turn.

      B. The VRA Districts




                                           -11-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



      We turn first to the twenty-six districts that the trial court subjected to strict

scrutiny. As to these districts, the trial court reached two significant conclusions.

First, the court unanimously found that “it is undisputed that the General

Assembly intended to create 26 of the challenged districts to be ‘Voting Rights Act

districts’ ” that would include a Total Black Voting Age Population of at least fifty

percent. This unchallenged finding of fact is binding on us. Koufman, 330 N.C. at

97, 408 S.E.2d at 731. The trial court then reached a second unanimous conclusion

that drawing such districts “necessarily requires the drafters of districts to classify

residents by race,” that the “shape, location and racial composition of each VRA

district was predominantly determined by a racial objective,” and that the process of

creating such districts resulted in “a racial classification sufficient to trigger the

application of strict scrutiny as a matter of law.”            Although this second

determination by the trial court is neither purely factual nor purely legal, we are

mindful that federal precedent cited above instructs that the General Assembly’s

consideration of race to the degree necessary to comply with section 2 does not rise

to the level of a “predominant motive” as a matter of course. Accordingly, before

reviewing the trial court’s application of strict scrutiny, we believe it necessary to

review its conclusion as to the General Assembly’s predominant motive.

      1. Predominant Motive

      The challenges faced by the General Assembly while redistricting are easy to

express but persistently difficult to resolve.      The Fourteenth Amendment, by


                                         -12-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



guaranteeing equal protection for all citizens regardless of race, virtually prohibits

consideration of race during redistricting. U.S. Const. amend. XIV, § 1. Yet the

Voting Rights Act, passed “to help effectuate the Fifteenth Amendment’s guarantee

that no citizen’s right to vote shall ‘be denied or abridged . . . on account of race,

color, or previous condition of servitude,’ ” Voinovich v. Quilter, 507 U.S. 146, 152,

113 S. Ct. 1149, 1154-55, 122 L. Ed. 2d 500, 510 (1993) (alteration in original)

(citations omitted), specifically requires consideration of race. For instance, section

2 “prohibits the imposition of any electoral practice or procedure that ‘results in a

denial or abridgement of the right of any citizen . . . to vote on account of race or

color.’ ” Id. at 152, 113 S. Ct. at 1155, 122 L. Ed. 2d at 510 (quoting 42 U.S.C. §

1973(a) (alteration in original) (effective 1 September 2014, recodified as 52

U.S.C.S. § 10301(a) (LexisNexis 2014)). At the same time, the General Assembly

must ensure that each district complies with federal and state “one-person, one-

vote” standards, see N.C. Const. art. II, §§ 3(1), 5(1); Reynolds v. Sims, 377 U.S. 533,

565-66, 84 S. Ct. 1362, 1383-85, 12 L. Ed. 2d 506, 529-30 (1964); Baker v. Carr, 369
U.S. 186, 207-08, 82 S. Ct. 691, 705, 7 L. Ed. 2d 663, 680 (1962) and that, to the

greatest extent allowed under federal law, the redistricting plans comply with the

Whole County Provision of our state constitution, Stephenson I, 355 N.C. at 382-84,

562 S.E.2d at 395-97.     Moreover, the Supreme Court of the United States has

acknowledged other legitimate considerations, such as compactness, contiguity, and

respect for political subdivisions, see Miller, 515 U.S. at 916, 115 S. Ct. at 2488, 132


                                          -13-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



L. Ed. 2d at 780; Shaw I, 509 U.S. at 646, 113 S. Ct. 2826, 125 L. Ed. 2d at 528;

Reynolds, 377 U.S. at 578, 84 S. Ct. at 1390, 12 L. Ed. 2d at 537; political

advantage, see Cromartie I, 526 U.S. at 551, 119 S. Ct. at 1551, 143 L. Ed. 2d at 741;

and accommodation of incumbents, see Karcher v. Daggett, 462 U.S. 725, 740, 103 S.

Ct. 2653, 2663, 77 L. Ed. 2d 133, 147 (1983). Thus, “[t]he courts, in assessing the

sufficiency of a challenge to a districting plan, must be sensitive to the complex

interplay of forces that enter a legislature’s redistricting calculus.” Miller, 515 U.S.

at 915-16, 115 S. Ct. at 2488, 132 L. Ed. 2d at 779.

      Despite this cat’s cradle of factors facing the General Assembly, the trial

court found that no factual inquiry was required regarding the General Assembly’s

predominant motivation in forming the twenty-six VRA districts beyond the

General Assembly’s concession that the districts were drafted to be VRA-compliant.

In light of the many other considerations potentially in play, we do not believe that

this concession established that race ipso facto was the predominant motive driving

the General Assembly. Because of the trial court’s truncated findings of fact on this

issue, we do not know which other factors may have influenced the creation and

shape of these twenty-six districts and the extent of any such influence. As a result,

we do not know whether race fairly can be described as the predominant factor in

the formation of these districts and whether, in turn, strict scrutiny was the

appropriate standard of review. Moreover, in future cases such an assumption—

that deliberate creation of VRA-compliant districts equates to race as the


                                          -14-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



predominant motive in creating the districts—may well shortcut the fact-finding

process at which trial courts excel, resulting in scanty records on appeal.

Accordingly, we hold that the trial court erred in concluding as a matter of law that,

just because the twenty-six districts were created to be VRA-compliant, the General

Assembly was motivated predominantly by race.

      Nonetheless, this error is not fatal and does not invalidate the trial court’s

order. A similar scenario played out in Cromartie I, in which the courts reviewed

the General Assembly’s creation of North Carolina’s Twelfth Congressional District.
526 U.S. at 543, 119 S. Ct. at 1547, 143 L. Ed. 2d at 736. The plaintiffs filed suit in

federal court, arguing that the district was the result of an unconstitutional racial

gerrymander. Id. at 544-45, 119 S. Ct. at 1548, 143 L. Ed. 2d at 737. The three-

judge panel of the United States District Court heard arguments pertaining to

pending motions, but did not conduct an evidentiary hearing. Id. at 545, 119 S. Ct.

at 1548, 143 L. Ed. 2d at 737.       The panel majority, finding that the General

Assembly used race-driven criteria in drawing the district and that doing so

violated the Equal Protection Clause of the Fourteenth Amendment, granted the

plaintiffs’ motion for summary judgment and entered an injunction. Id. On appeal,

the Supreme Court reversed, finding that the General Assembly’s motivation in

drawing district lines is a factual question that, when contested, should not be

resolved by summary judgment. 526 U.S. at 549, 553, 119 S. Ct. at 1550, 1552, 143
L. Ed. 2d at 740, 742.


                                         -15-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



      The posture of the litigants here is distinguishable because plaintiffs, unlike

their counterparts in Cromartie I, lost at summary judgment and are the appealing

party. However, even if we were to follow Cromartie I’s lead and reverse, plaintiffs

could gain nothing on remand. The basis for our reversal would be that the trial

court erred in applying strict scrutiny before making adequate findings of fact. As

the trial court noted in its order, if defendants’ plans survived strict scrutiny, they

would surely survive a less rigorous review. On the other hand, if the trial court on

remand found facts and determined once more that strict scrutiny is proper, the

panel has already conducted its analysis under that standard. Although the dissent

argues that the case should be remanded for additional findings, the record on

which it would base those findings—which we have reviewed in detail—would not

have changed. As a result, reversing and remanding to the trial court to make

findings of fact and conclusions of law would achieve nothing but delay. See e.g.,

N.L.R.B. v. Wyman-Gordon Co., 394 U.S. 759, 766 n.6, 89 S. Ct. 1426, 1430 n.6, 22
L. Ed. 2d 709, 715 n.6 (1969) (plurality) (stating that, when reviewing an agency

decision that was based upon an incorrect standard, “it would be useless to remand”

because “[t]here is not the slightest uncertainty” that the outcome would remain

unchanged). Accordingly, as we review the voluminous record and the trial court’s

exhaustive analysis, we will proceed on the presumption that strict scrutiny is

appropriate and apply that standard as we review the trial court’s analysis. If these

plans survive strict scrutiny, they survive rational basis review.


                                         -16-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



      2. Compelling Governmental Interest

      We begin this analysis by considering the factors that defendants contend

constitute a “compelling governmental interest.” See Stephenson I, 355 N.C. at 377,

562 S.E.2d at 393 (citation omitted). Defendants argue that the General Assembly

drafted the twenty-six districts both to avoid liability under section 2 of the VRA

and to obtain preclearance under section 5 of the VRA by avoiding retrogression,

which has been defined as “a change in voting procedures which would place the

members of a racial or language minority group in a less favorable position than

they had occupied before the change with respect to the opportunity to vote

effectively.” Id. at 363-64, 562 S.E.2d at 385 (citations omitted). Defendants’ brief

acknowledges that three principles guided the General Assembly: (1) Compliance

with the Whole County Provision of the Constitution of North Carolina, as set out in

Stephenson I and Stephenson v. Bartlett, 357 N.C. 301, 582 S.E.2d 247 (2003)

(hereinafter “Stephenson II”); (2) Where possible, establishment of VRA districts

having a Total Black Voting Age Population above fifty percent, in accord with

Pender County v. Bartlett, 361 N.C. 491, 649 S.E.2d 364 (2007) (hereinafter “Pender

County”), aff’d sub nom. Bartlett v. Strickland, 556 U.S. 1, 129 S. Ct. 1231, 173 L.

Ed. 2d 173 (2009) (hereinafter “Strickland”) (plurality); and (3) Exploration of “the

possibility of establishing a sufficient number of VRA legislative districts to provide

African American voters with rough proportionality in the number of VRA districts

in which they have a reasonable opportunity to elect their candidates of choice.”


                                         -17-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



      Although the Supreme Court of the United States has never held outright

that compliance with section 2 or section 5 can be a compelling state interest, the

Court has issued opinions that expressly assumed as much. To be specific, the

Supreme Court in Shaw v. Hunt assumed arguendo that compliance with section 2

could be a compelling state interest, 517 U.S. 899, 915, 116 S. Ct. 1894, 1905, 135 L.

Ed. 2d 207, 225 (1996) (hereinafter “Shaw II”), and adopted a similar approach in

Miller, where the issue was the State’s desire to comply with section 5 of the Voting

Rights Act, 515 U.S. at 921, 115 S. Ct. at 2490-91, 132 L. Ed. 2d at 783. In addition,

the Supreme Court has observed that “deference is due to [States’] reasonable fears

of, and to their reasonable efforts to avoid, § 2 liability.” Vera, 517 U.S. at 978, 116

S. Ct. at 1961, 135 L. Ed. 2d at 269 (plurality). The trial court here, footnoting

several federal cases addressing the issue, stated that “[i]n general, compliance with

the Voting Rights Act can be a compelling governmental interest.” Faced squarely

with the issue, we agree with the trial court. The Equal Protection Clause of the

Fourteenth Amendment requires equal treatment regardless of race, while the

Voting Rights Act requires consideration of race. Because the Constitution of the

United States trumps any federal statute, a State’s efforts to comply with the

Voting Rights Act creates tension with the Fourteenth Amendment. Any violation

of the latter triggers strict scrutiny, mandating that the State demonstrate a

compelling interest.   Because the Supreme Court of the United States and the

United States Congress have indicated without ambiguity that they expect States to


                                          -18-
                            DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



comply with the Voting Rights Act, state laws passed for the purpose of complying

with the Act must be capable of surviving strict scrutiny, indicating that such

compliance is a compelling state interest.3 This analysis applies equally to a State’s

efforts to comply with sections 2 and 5 of the Voting Rights Act.

      Moreover, the General Assembly’s desire to comply with the Voting Rights

Act is justifiable for other reasons.     Holding elections is a core State function,

fundamental in a democracy.           Establishing voting districts is an essential

component of holding elections. In doing so, a State is subject to federal mandates

in addition to those found in the Voting Rights Act and the Fourteenth Amendment,

such as the “one-person, one-vote” requirement. Stephenson I, 355 N.C. at 363-64,

383, 562 S.E.2d at 384-85, 397. A determination that the State does not have a

compelling interest in complying with federal mandates would invite litigation by

those claiming that the State could never satisfy the requirements of strict scrutiny,

undermining the General Assembly’s efforts to create stable districts between

censuses and citizen expectations that existing election districts are valid. On a

level no less practical, we also assume that North Carolina, and all States for that

matter, would prefer to avoid the expense and delay resulting from litigation.




      3 “If compliance with § 5 were not a compelling state interest, then a State could be
placed in the impossible position of having to choose between compliance with § 5 and
compliance with the Equal Protection Clause.” League of United Latin Am. Citizens v.
Perry, 548 U.S. 399, 518, 126 S. Ct. 2594, 2667, 165 L. Ed. 2d 609, 694 (2006) (hereinafter
“LULAC”) (Scalia, J., Thomas, J., Roberts, C.J. & Alito, J., dissenting in part).

                                           -19-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



Accordingly, we hold that compliance with sections 2 and 5 of the Voting Rights Act

may be a compelling state interest.

      We next consider whether compliance with either section 2 or section 5

constitutes a compelling state interest under the facts presented here. Those goals

may reach the level of a compelling state interest if two conditions are satisfied.

First, the General Assembly must have identified past or present discrimination

with some specificity before it could turn to race-conscious relief. Shaw II, 517 U.S.

at 909, 116 S. Ct. at 1902, 135 L. Ed. 2d at 221 (citing City of Richmond v. J.A.

Croson Co., 488 U.S. 469, 504, 109 S. Ct. 706, 727, 102 L. Ed. 2d 854, 889 (1989)).

Second, before acting, the General Assembly must also have “had ‘a strong basis in

evidence’ ” on which to premise a conclusion that the race-based remedial action

was necessary. Id. at 910, 116 S. Ct. at 1903, 135 L. Ed. 2d at 222 (quoting Wygant

v. Jackson Bd. of Educ., 476 U.S. 267, 277, 106 S. Ct. 1842, 1849, 90 L. Ed. 2d 260,

271 (1986) (plurality)).

      a. Compelling Interest Under Section 2 of the Voting Rights Act

      Before we turn our attention to consideration of individual districts, we

consider the application of section 2 of the VRA in the instant case. “The essence of

a § 2 claim is that a certain electoral law, practice, or structure interacts with social

and historical conditions to cause an inequality in the opportunities enjoyed by

black and white voters to elect their preferred representatives.”         Thornburg v.

Gingles, 478 U.S. 30, 47, 106 S. Ct. 2752, 2764, 92 L. Ed. 2d 25, 44 (1986); see 52


                                          -20-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



U.S.C.S. §§ 10301-10702 (LexisNexis 2014). The question of voting discrimination

vel non, including vote dilution, is determined by the totality of the circumstances.

Gingles, 478 U.S. at 43-46, 106 S. Ct. at 2762-64, 92 L. Ed. 2d at 42-44 (discussing

section 2(b) of the VRA, now codified at 52 U.S.C.S. § 10301(b)). However, under

Gingles, a reviewing court does not reach the totality of circumstances test unless

the challenging party is able to establish three preconditions, id. at 50-51, 106 S. Ct.

at 2766-67, 92 L. Ed. 2d at 46-47.        First, a “minority group must be able to

demonstrate that it is sufficiently large and geographically compact to constitute a

majority in a single-member district.” Id. at 50, 106 S. Ct. at 2766, 92 L. Ed. 2d at

46. Second, the minority group must “show that it is politically cohesive.” Id. at 51,

106 S. Ct. at 2766, 92 L. Ed. 2d at 47. Finally, the minority group must “be able to

demonstrate that the majority votes sufficiently as a bloc to enable it . . . usually to

defeat the minority’s preferred candidate.” Id. at 51, 106 S. Ct. at 2766-67, 92 L.

Ed. 2d at 47.     Although Gingles dealt with multi-member districts, the same

preconditions must be met when a claim of vote dilution is made regarding a single-

member district. Growe v. Emison, 507 U.S. 25, 40-41, 113 S. Ct. 1075, 1084, 122 L.

Ed. 2d 388, 403-04 (1993); see also Johnson v. De Grandy, 512 U.S. 997, 1006-07,

114 S. Ct. 2647, 2654-55, 129 L. Ed. 2d 775, 788 (1994).

      Unlike cases such as Gingles, in which minority groups use section 2 as a

sword to challenge districting legislation, here we are considering the General

Assembly’s use of section 2 as a shield. Defendants argue that, because the Gingles


                                          -21-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



test considers race, the State has a compelling interest in preemptively factoring

race into its redistricting process to ensure that its plans would survive a legal

challenge brought under section 2.        To establish that this state interest is

legitimate, defendants must show a strong basis in evidence that the possibility of a

section 2 violation existed at the time of the redistricting. See Shaw II, 517 U.S. at

910, 916, 116 S. Ct. at 1903, 1905-06, 135 L. Ed. 2d at 222, 225-26. However,

because this inquiry addresses only the possibility of a section 2 violation, and

because a totality of the circumstances inquiry is by its nature fact-specific,

defendants’ evidence need only address “the three Gingles preconditions” to

establish a compelling governmental interest. See Vera, 517 U.S. at 978, 116 S. Ct.

at 1961, 135 L. Ed. 2d at 269 (citing Growe, 507 U.S. at 40, 113 S. Ct. at 1084, 122
L. Ed. 2d at 403-04).

      Thus, to establish a compelling interest in complying with section 2 when the

redistricting plans were developed, the legislature at that time must have had a

strong basis in evidence that the Total Black Voting Age Population in a

geographically compact area was fifty percent plus one of the area’s voting

population. Such evidence would satisfy the first Gingles precondition.       Pender

Cnty., 361 N.C. at 503, 649 S.E.2d at 372. In addition, a strong basis in evidence of

racially polarized voting in that same geographical area would satisfy the second

and third preconditions set out in Gingles. LULAC, 548 U.S. at 427, 126 S. Ct. at

2615, 165 L. Ed. 2d at 637 (majority). Against this background, we consider the


                                         -22-
                            DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



trial court’s application of these standards in discerning whether defendants here

could legitimately claim a compelling interest in complying with section 2.

         The trial court’s order included several extensive appendices. In the body of

the order, the trial court described the legislative record that existed when the

plans were enacted, then referred to Appendix A, where this information was

presented in detail. Appendix A, titled “Findings of Fact Relevant to the Issue of

Racial Polarization in Specific Locations where Voting Rights Act Districts were

Placed in the Enacted Plans,” is incorporated by reference into the trial court’s

order.

         Appendix A is broken into three parts. Part I, titled “General Findings of

Fact,” opens with a summary of the background of the case, then notes results of

recent elections. For instance, the trial court observed that all African-American

incumbents elected to the North Carolina General Assembly or the United States

Congress in 2010 were elected in districts that were either majority African-

American or majority-minority coalition districts. In addition, no African-American

candidate elected in 2010 was elected from a majority white crossover district, and

two African-American incumbent state senators running in majority white districts

were defeated in that election.      No African-American candidate for the United

States Congress was elected in a majority white district between 1992 and 2010,

while from 2004 through 2010, no African-American candidate was elected to office

in a statewide partisan election.


                                           -23-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



      In this Part I of Appendix A, the court also considered an academic study of

racially polarized voting conducted by Ray Block, Jr., Ph.D. This study, prepared

for the Southern Coalition of Social Justice, is titled “Racially Polarized Voting in

2006, 2008, and 2010 in North Carolina State Legislative Contests.”        Dr. Block

employed Justice Brennan’s conclusion in Gingles that racially polarized voting

occurs when there is a consistent relationship between the race of the voter and the

way in which that person votes, and found that such a relationship existed in the

areas examined.    He added that he also found evidence that “majority-minority

districts facilitate the election of African American candidates.”         The court

determined that Dr. Block’s study provided “substantial evidence regarding the

presence of racially polarized voting in almost all of the counties[4] in which the

General Assembly enacted the 2011 VRA districts.”

      Nevertheless, the trial court observed that the North Carolina General

Assembly identified a few limitations in Dr. Block’s study. For instance, the study

did not pinpoint the percentage of white voters in majority African-American or

majority-minority districts who voted for the candidate of choice of African-

American voters. In addition, his study could analyze a legislative election only

when the African-American candidate had opposition. As a result, the General

Assembly commissioned Thomas L. Brunell, Ph.D. to prepare a supplementary

      4 These counties were Beaufort, Bertie, Chowan, Craven, Cumberland, Durham,
Edgecombe, Gates, Guilford, Granville, Greene, Halifax, Hertford, Hoke, Jones, Lenoir,
Martin, Mecklenburg, Nash, Northampton, Pasquotank, Perquimans, Pitt, Robeson,
Sampson, Scotland, Vance, Wake, Warren, Washington, Wayne, and Wilson.

                                         -24-
                             DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



report. Dr. Brunell’s study, titled “Report on Racially Polarized Voting in North

Carolina,” examined the forty North Carolina counties covered by section 5 of the

Voting Rights Act, plus Columbus, Duplin, Durham, Forsyth, Jones, Mecklenburg,

Richmond, Sampson, Tyrrell, Wake, and Warren Counties.                 Dr. Brunell found

“statistically significant racially polarized voting” in fifty of these fifty-one counties.

       The trial court made additional findings of fact in Part I of Appendix A that

we believe would be pertinent to a Gingles totality of circumstances test and that,

by extension, indicate a strong basis in evidence that the Gingles preconditions

existed. At the beginning of the redistricting process, the General Assembly noted

that North Carolina had been ordered to create majority African-American districts

as a remedy for section 2 violations in Bertie, Chowan, Edgecombe, Forsyth, Gates,

Halifax, Martin, Mecklenburg, Nash, Northampton, Wake, Washington, and Wilson

Counties. See Gingles v. Edmisten, 590 F. Supp. 345, 365-66, 376 (E.D.N.C. 1984),

aff’d in part, rev’d in part sub nom., Thornburg v. Gingles, 478 U.S. at 80, 106 S. Ct.

at 2782, 92 L. Ed. 2d at 65. Faculty at the North Carolina School of Government

advised the chairs of the General Assembly’s redistricting committees that North

Carolina is still bound by the holding in Gingles. In addition, the United States

District Court noted on remand from the decision in Cromartie I that the parties

there had stipulated that legally significant racially polarized voting was present in

North Carolina’s First Congressional District. Cromartie v. Hunt, 133 F. Supp. 2d
407, 422-23 (E.D.N.C. 2000), rev’d, Cromartie II, 532 U.S. 234, 121 S. Ct. 1452, 149


                                           -25-
                             DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



L. Ed. 2d 430. The trial court found that consideration of race in the construction of

the First District was reasonably necessary to protect the State from liability under

the Voting Rights Act. Id. at 423. This finding by the trial court was not appealed

and thus is not affected by the holding in Cromartie II and remains good law.

       In addition, the trial court found as fact that the documents submitted by

plaintiffs included a law review article prepared by an attorney for the North

Carolina NAACP. Anita S. Earls et al., Voting Rights in North Carolina 1982-2006,

17 S. Cal. Rev. L. & Soc. Just. 577 (2008). The court observed that this article “also

provided evidence of racially polarized voting as alleged or established in voting

rights lawsuits filed in many of the counties[5] in which 2011 VRA districts were

enacted.” The court added as a finding of fact that no witness testified that racial

polarization had disappeared either statewide or in those areas in which the

General Assembly previously had created VRA districts.

       In Part II of Appendix A, the trial court conducted an individualized analysis

of each of the VRA districts created by the General Assembly in 2011. Generally,

each finding of fact relates to one district. While four of the findings of fact deal

with more than one district, in each such instance those districts are situated

within the same county.       Each finding of fact in this Part II follows a similar

pattern. The finding of fact begins with data that explain how the information in

       5The article included references to cases involving the following counties: Beaufort,
Bladen, Cumberland, Duplin, Forsyth, Franklin, Granville, Halifax, Lenoir, Montgomery,
Pasquotank, Person, Pitt, Richmond, Sampson, Scotland, Tyrrell, Vance, Wayne, and
Washington.

                                           -26-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



Part I of the Appendix applies to the district under examination. The finding of fact

lists the counties included in the district, along with that district’s Total Black

Voting Age Population.       This information is pertinent to the first Gingles

precondition, that the minority group is able to demonstrate that it is sufficiently

large and geographically compact to constitute a majority in a single-member

district. See Pender Cnty., 361 N.C. at 503, 649 S.E.2d at 372 (discussing Gingles,

478 U.S. at 50, 106 S. Ct. at 2766, 92 L. Ed. 2d at 46). Subsequent sections of each

finding of fact set out how racially polarized voting was found in many of the

counties contained within the district or districts, under either Dr. Block’s analysis

or Dr. Brunell’s analysis, or both. This information is pertinent to both the second

and third Gingles preconditions: that the minority group is politically cohesive and

that the majority votes sufficiently as a bloc to enable it usually to defeat the

minority’s preferred candidate. LULAC, 548 U.S. at 427, 126 S. Ct. at 2615, 165 L.

Ed. 2d at 637. Additional information in the finding of fact conveys how many

counties within the district or districts are affected by Gingles or Cromartie II, or

both. This information is useful in determining the totality of circumstances.

      Plaintiffs have not challenged any of the trial court’s findings of fact relating

to the twenty-six VRA districts, and thus those findings are binding on appeal.

Koufman, 330 N.C. at 97, 408 S.E.2d at 731.          The trial court’s findings of fact

indicate that each of the challenged districts had a Total Black Voting Age

Population exceeding fifty percent, thus satisfying the first Gingles precondition.


                                         -27-
                             DICKSON ET AL. V. RUCHO ET AL.
                                     Opinion of the Court



See Pender Cnty., 361 N.C. at 503, 649 S.E.2d at 372. The facts found by the trial

court also indicate that the maps are sufficient to satisfy the second and third

Gingles preconditions, as each district demonstrates racially polarized voting

according to Dr. Brunell’s analysis. See LULAC, 548 U.S. at 427, 126 S. Ct. at 2615,
165 L. Ed. 2d at 637. Although Dr. Block’s analysis did not cover some of the

counties in some of the challenged districts, where the two studies overlapped, they

reached the same conclusions.

       Moreover, the trial court made additional findings of fact, recited above, that

would be relevant to the Gingles totality of circumstances test for twenty-two of the

challenged VRA districts.6 Specifically, of the twenty-six VRA districts challenged

here, fifteen include counties lying within the area where the Gingles court found

section 2 violations; nine include counties lying within the area which the parties in

the Cromartie litigation stipulated to have racially polarized voting; and thirteen

included counties that were subject to various section 2 lawsuits filed between 1982

and 2006 in which plaintiffs alleged or established racially polarized voting.7 While

we assume from the Supreme Court’s language in Vera, 517 U.S. at 978, 116 S. Ct.

at 1960-61, 135 L. Ed. 2d at 269, that satisfaction of the Gingles preconditions is

sufficient to trigger a State’s compelling interest in avoiding section 2 liability, we




       6The districts not affected by this evidence are Senate 28, House 29, House 31, and
House 57.
      7 The only districts not affected by at least one of these three pieces of evidence are

Senate 28, House 29, House 31, and House 57.

                                            -28-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



believe that this additional evidence, while pertaining to only some of the covered

districts, is consistent with and reinforces the trial court’s conclusions of law.

      Based upon the totality of this evidence, we are satisfied that the trial court

correctly found that the General Assembly identified past or present discrimination

with sufficient specificity to justify the creation of VRA districts in order to avoid

section 2 liability. See Shaw II, 517 U.S. at 909, 116 S. Ct. at 1902, 135 L. Ed. 2d at

221. In addition, we see that the General Assembly, before making its redistricting

decisions, had a strong basis in evidence on which to reach a conclusion that race-

based remedial action was necessary for each VRA district. Id. at 910, 116 S. Ct. at

1903, 135 L. Ed. 2d at 222. Accordingly, we conclude that the trial court’s findings

of fact as to these VRA districts support its conclusion of law that defendants

established a compelling state interest in creating districts that would avoid

liability under section 2 of the Voting Rights Act.

      b. Compelling Governmental Interest under Section 5 of the Voting Rights

Act

      As noted above, forty of North Carolina’s one hundred counties were covered

by section 5 at the time of redistricting. This section, which prevents retrogression,

forbids “[a]ny voting qualification or prerequisite to voting, or standard, practice, or

procedure with respect to voting that has the purpose of or will have the effect of

diminishing the ability of any citizens of the United States on account of race or




                                          -29-
                            DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



color . . . to elect their preferred candidates of choice.”    52 U.S.C.S. § 10304(b).8

Section 5 requires preclearance, either by the United States Department of Justice

or by a three-judge panel of the United States District Court for the District of

Columbia, of any election procedure that is different from that in force on the

relevant coverage date. See Perry v. Perez, ___ U.S. ___, ___, 132 S. Ct. 934, 939,

181 L. Ed. 2d 900, 904 (2012) (per curiam) (citing Nw. Austin Mun. Util. Dist. No.

One v. Holder, 557 U.S 193, 198, 129 S. Ct. 2504, 2509, 174 L. Ed. 2d 140, 147

(2009)).   The Supreme Court has left no doubt, however, that in fashioning its

redistricting plans, a State must comply with the substantive requirements of

section 5, not merely obtaining preclearance from the Department of Justice.

Miller, 515 U.S. at 922, 115 S. Ct. at 2491, 132 L. Ed. 2d at 783. As the Supreme

Court intimated in Miller, the Department of Justice is not infallible, so courts have

“an independent obligation in adjudicating consequent equal protection challenges

to ensure that the State’s actions are narrowly tailored to achieve a compelling

interest.” Id. Section 5 does not “give covered jurisdictions carte blanche to engage

in racial gerrymandering in the name of nonretrogression. A reapportionment plan

would not be narrowly tailored to the goal of avoiding retrogression if the State

went beyond what was reasonably necessary to avoid retrogression.” Shaw I, 509
U.S. at 655, 113 S. Ct. at 2831, 125 L. Ed. 2d at 534.



      8  This statute no longer applies in North Carolina. Shelby Cnty. v. Holder, ___ U.S.
___, 133 S. Ct. 2612, 186 L. Ed. 2d 651 (2013).

                                           -30-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



      We concluded above that compliance with section 5 is a compelling state

interest. Turning then to the facts of this case, we take into account the evidence

recited above in our discussion regarding the State’s concern about possible section

2 liability. In addition, the appendices to the trial court’s order indicate that all of

North Carolina Senate Districts 5, 21, and 28, and all of North Carolina House

Districts 5, 7, 12, 24, 42, and 57, are in counties covered by section 5. Also, section 5

covers most of the territory contained in United States Congressional District One,

Senate Districts 4 and 20, and House Districts 21, 32, and 48. Moreover, all of the

twenty-six challenged districts contain areas that previously have been part of

majority-minority districts. As a result of their connection with counties covered

under section 5, these districts may become subject to nonretrogression analysis.

Georgia v. Ashcroft, 539 U.S. 461, 479, 123 S. Ct. 2498, 2511, 156 L. Ed. 2d 428, 451

(2003) (“[I]n examining whether the new plan is retrogressive, the inquiry must

encompass the entire statewide plan as a whole. Thus, while the diminution of a

minority group’s effective exercise of the electoral franchise in one or two districts

may be sufficient to show a violation of § 5, it is only sufficient if the covered

jurisdiction cannot show that the gains in the plan as a whole offset the loss in a

particular district.” (internal citations omitted)). Accordingly, we conclude from the

totality of the evidence that a history of discrimination justified the General

Assembly’s concern about retrogression and compliance with section 5. We further




                                          -31-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



conclude that the General Assembly had a strong basis in evidence on which to

reach a conclusion that race-based remedial action was necessary.

      3. Narrow Tailoring

      Having determined that defendants had a compelling interest both in

avoiding section 2 liability and in avoiding retrogression under section 5, we now

consider whether the redistricting was sufficiently narrowly tailored to advance

those state interests as to the twenty-six districts created to comply with the Voting

Rights Act. See Stephenson I, 355 N.C. at 377, 562 S.E.2d at 393. In the context of

redistricting,

             the “narrow tailoring” requirement of strict scrutiny
             allows the States a limited degree of leeway in furthering
             such interests [as VRA compliance]. If the State has a
             “strong basis in evidence” for concluding that creation of a
             majority-minority district is reasonably necessary to
             comply with § 2, and the districting that is based on race
             “substantially addresses the § 2 violation,” it satisfies
             strict scrutiny.

Vera, 517 U.S. at 977, 116 S. Ct. at 1960, 135 L. Ed. 2d at 268 (internal citations

omitted). Thus, while a State does not have a free hand when crafting districts with

the intent of avoiding section 2 liability, the Supreme Court has acknowledged that

“[a] § 2 district that is reasonably compact and regular, taking into account

traditional districting principles such as maintaining communities of interest and

traditional boundaries, may pass strict scrutiny without having to defeat rival

compact districts designed by plaintiffs’ experts in endless ‘beauty contests.’ ” Id. at

977, 116 S. Ct. at 1960, 135 L. Ed. 2d at 269.

                                          -32-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



      As discussed above, the trial court found that the General Assembly designed

each of the challenged districts to consist of a Total Black Voting Age Population

exceeding fifty percent of the total voting age population in that district. We have

held that doing so is permissible as a method of addressing potential liability under

section 2. Pender Cnty., 361 N.C. at 503, 649 S.E.2d at 372. Unlike redistricting

plans that have been faulted for setting arbitrary thresholds for Total Black Voting

Age Population, see, e.g., Page, 2014 WL 5019686, at *6 (citing and quoting Smith v.

Beasley, 946 F. Supp. 1174, 1207 (D.S.C.) (1996)), the target of fifty percent plus one

of the Total Black Voting Age Population chosen by North Carolina’s General

Assembly is consistent with the requirements of the first Gingles precondition.

Nevertheless, because section 2 limits the use of race in creating remedial districts

by allowing race to be considered only to the extent “reasonably necessary” for

compliance, the question arises whether the percentages of Total Black Voting Age

Population in each of North Carolina’s challenged districts are higher than

“reasonably necessary” to avoid the risk of vote dilution. See Vera, 517 U.S. at 979,

116 S. Ct. at 1961, 135 L. Ed. 2d at 269.

      The Total Black Voting Age Population percentage ranges from a low of

50.45% to a high of 57.33% in the twenty-six districts in question. However, the

average Total Black Voting Age Population of the challenged districts is only

52.28%.   Twenty-one of the twenty-six districts have Total Black Voting Age

populations of less than 53%, and only two of these districts, Senate 28 and House


                                            -33-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



24, exceed 55% Total Black Voting Age Population. We are mindful that a host of

other factors were considered in addition to race, such as the Whole County

Provision of the Constitution of North Carolina, protection of incumbents, one-

person, one-vote requirements and partisan considerations.       As a result, we are

satisfied that these districts are sufficiently narrowly tailored. They do not classify

individuals based upon race to an extent greater than reasonably necessary to

comply with the VRA, while simultaneously taking into account traditional

districting principles.

      Plaintiffs argue that creating districts with a Total Black Voting Age

Population percentage exceeding fifty percent constitutes impermissible racial

packing, citing Vera, 517 U.S. at 983, 116 S. Ct. at 1963, 135 L. Ed. 2d at 272;

Missouri v. Jenkins, 515 U.S. 70, 88, 115 S. Ct. 2038, 2049, 132 L. Ed. 2d 63, 80

(1995); and Shaw I, 509 U.S. at 655, 113 S. Ct. at 2831, 125 L. Ed. 2d at 534.

Plaintiffs also argue that districts with a Total Black Voting Age Population

exceeding fifty percent are not automatically necessary because minority voters in

crossover and coalition districts have elected candidates of their choice where the

Total Black Voting Age Population was between forty and fifty percent. However,

this Court previously has considered, but declined to adopt, similar arguments.

Pender Cnty., 361 N.C. at 502-04, 649 S.E.2d at 371-73. We concluded in that case

that applying a bright line rule—that the presence of more than fifty percent of the

Total Black Voting Age Population satisfied the first Gingles prong—was logical


                                         -34-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



and gave the General Assembly “a safe harbor for the redistricting process.” Id. at

505, 649 S.E.2d at 373.

      Although the burden is upon the State under strict scrutiny, the parties

challenging the redistricting must also make a showing.

             In a case such as this one where majority-minority
             districts (or the approximate equivalent) are at issue and
             where racial identification correlates highly with political
             affiliation, the party attacking the legislatively drawn
             boundaries must show at the least that the legislature
             could have achieved its legitimate political objectives in
             alternative ways that are comparably consistent with
             traditional districting principles. That party must also
             show that those districting alternatives would have
             brought about significantly greater racial balance.

Cromartie II, 532 U.S. at 258, 121 S. Ct. at 1466, 149 L. Ed. 2d at 453. Here, when

the evidence is undisputed that racial identification correlates highly with party

affiliation, plaintiffs have failed to meet this obligation. The General Assembly’s

plans fall within the safe harbor provisions of Pender County while respecting, to

the extent possible, the Whole County Provision, as mandated by Stephenson I. In

contrast, plaintiffs’ proposals would effectively invite the type of litigation over

section 2 claims envisioned in Pender County, see 361 N.C. at 505-06, 649 S.E.2d at

373, while failing to provide for the legitimate political goals pursued by the

General Assembly in its plans.

      We are aware of the Supreme Court’s warning that “if there were a showing

that a State intentionally drew district lines in order to destroy otherwise effective

crossover districts, that would raise serious questions under both the Fourteenth

                                         -35-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



and Fifteenth Amendments.” Strickland, 556 U.S. at 24, 129 S. Ct. at 1249, 173 L.

Ed. 2d at 190 (plurality) (citations omitted). In addressing this possibility, we note

that the average Total Black Voting Age Population in the twenty-six VRA districts

is 52.28% of the total voting age population. This figure indicates that minority

voters were moved out of crossover districts only to the extent necessary to meet

Pender County’s safe harbor provision, while simultaneously pursuing other

legitimate political goals, including those mentioned above.             Where racial

identification correlates highly with party affiliation, placing additional Democratic

voters in districts that already vote Democratic is not forbidden as long as the

motivation for doing so is not primarily racial. See Cromartie I, 526 U.S. at 551-52,

119 S. Ct. at 1551, 143 L. Ed. 2d at 741. Accordingly, we conclude that plaintiffs

have failed to demonstrate improper packing or gerrymandering based upon race.

      4. Proportionality

      Finally, because plaintiffs challenge the General Assembly’s consideration of

proportionality,   the   trial   court   analyzed     whether   the   legislature   used

proportionality in the enacted plans improperly to “link[ ] the number of majority-

minority voting districts to minority members’ share of the relevant population.”

See De Grandy, 512 U.S. at 1014, 114 S. Ct. at 2658 n.11, 129 L. Ed. 2d at 792 n.11.

The trial court found as fact that “the General Assembly acknowledges that it

intended to create as many VRA districts as needed to achieve a ‘roughly

proportionate’ number of Senate, House and Congressional districts as compared to


                                          -36-
                          DICKSON ET AL. V. RUCHO ET AL.
                                 Opinion of the Court



the Black population in North Carolina,” adding that each VRA district had to be at

least fifty percent African-American in voting age population.       The trial court

specifically found that the General Assembly’s enacted plans

             endeavored to create VRA districts in roughly the same
             proportion as the ratio of Black population to total
             population in North Carolina. In other words, because
             the 2010 census figures established that 21% of North
             Carolina’s population over 18 years of age was ‘any part
             Black,’ the corresponding rough proportion of Senate
             seats, out of 50 seats, would be 10 seats, and hence 10
             VRA Senate districts. Likewise, of the 120 House seats,
             21% of those seats would be roughly 25 House seats, and
             hence 25 VRA districts.

Based on these and other findings, the trial court concluded that “the General

Assembly had a strong basis in evidence for concluding that ‘rough proportionality’

was reasonably necessary to protect the State from anticipated liability under § 2 of

the VRA and ensuring preclearance under § 5 of the VRA.”

      Plaintiffs now argue that this conclusion is erroneous as a matter of law

because racial proportionality is neither a compelling governmental interest nor a

requirement of the VRA. They contend that, because “[t]he VRA was not designed

to guarantee majority-minority voting districts, but to guarantee that the processes,

procedures, and protocols would be fair and free of racial discrimination,” the

legislature’s redistricting was based upon an unconstitutional premise. Plaintiffs

contend that, by focusing on proportionality at the statewide level, the General

Assembly necessarily predetermined how many VRA districts to draw without first

considering where potential liability existed for section 2 violations.    Plaintiffs

                                        -37-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



maintain that, as a result, the General Assembly’s process sought “ ‘outright racial

balancing,’ ” which is “patently unconstitutional” under such cases as Fisher v.

University of Texas at Austin, ___ U.S. ___, ___, 133 S. Ct. 2411, 2419, 186 L. Ed. 2d
474, 486 (2013), Parents Involved in Community Schools v. Seattle School District

No. 1, 551 U.S. 701, 729-30, 127 S. Ct. 2738, 2757, 168 L. Ed. 2d 508, 529 (2007)

(plurality), and Grutter v. Bollinger, 539 U.S. 306, 330, 123 S. Ct. 2325, 2339, 156 L.

Ed. 2d 304, 333 (2003), and thus can neither be required by section 2 nor constitute

a compelling state interest.

      The VRA provides that “nothing in this section establishes a right to have

members of a protected class elected in numbers equal to their proportion in the

population.” 52 U.S.C.S. § 10301(b). Consistent with this proviso, the Supreme

Court has repeatedly held that proportionality does not provide a safe harbor for

States seeking to comply with section 2. LULAC, 548 U.S. at 436, 126 S. Ct. at

2620, 165 L. Ed. 2d at 642 (citing De Grandy, 512 U.S. at 1017-21, 114 S. Ct. at

2660-62, 129 L. Ed. 2d at 794-97). Such a rule “would be in derogation of the

statutory text and its considered purpose . . . and of the ideal that the Voting Rights

Act of 1965 attempts to foster,” De Grandy, 512 U.S. at 1018, 114 S. Ct. at 2660, 129
L. Ed. 2d at 795, and could allow “the most blatant racial gerrymandering . . . so

long as proportionality was the bottom line,” id. at 1019, 114 S. Ct. at 2661, 129 L.

Ed. 2d at 796. Even so, the Court has also held that proportionality can be an

element of the “totality of circumstances” test under Gingles. Id. at 1000, 114 S. Ct.


                                         -38-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



at 2651, 129 L. Ed. 2d at 784. When considered in this manner, the Court has

instructed that the “probative value assigned to proportionality may vary with other

facts” and “[n]o single statistic provides courts with a shortcut to determine whether

a set of single-member districts unlawfully dilutes minority voting strength.” Id. at

1020-21, 114 S. Ct. at 2661-62, 129 L. Ed. 2d at 797; see also LULAC, 548 U.S. at

436, 126 S. Ct. at 2620, 165 L. Ed. 2d at 642.

      In light of these standards, the record here demonstrates that the General

Assembly did not use proportionality improperly to guarantee the number of

majority-minority voting districts based on the minority members’ share of the

relevant population.     We believe that such an effort, seeking to guarantee

proportional representation, proportional success, or racial balancing, would run

afoul of the Equal Protection Clause. See De Grandy, 512 U.S. at 1017-22, 114 S.

Ct. at 2658-62, 129 L. Ed. 2d at 794-98. Instead, the General Assembly considered

rough proportionality in a manner similar to its prophylactic consideration of the

Gingles preconditions, as a means of inoculating the redistricting plans against

potential legal challenges under section 2’s totality of the circumstances test.

Proportionality was not a dispositive factor, but merely one consideration of many

described in the materials and other contributions from numerous organizations,

experts, and lay witnesses.       The General Assembly’s consideration of rough

proportionality was merely a means of avoiding voter dilution and potential section

2 liability, not an attempt to trade “the rights of some minority voters under § 2 . . .


                                          -39-
                            DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



off against the rights of other members of the same minority class.” Id. at 1019, 114
S. Ct. at 2661, 129 L. Ed. 2d at 796. Accordingly, we conclude that this factor does

not constitute grounds for a violation of section 2.

        Thus, with regard to the VRA districts, we hold that, while the General

Assembly considered race, the trial court erred by concluding prematurely that race

was the predominant factor motivating the drawing of the districts without first

performing adequate fact finding. However, because we held above that the trial

court correctly found that each of the twenty-six districts survives strict scrutiny,

we need not remand the case for reconsideration under what may be a less

demanding standard of review.

        C. Non-VRA districts

        We now turn to the four districts that the trial court found were not drawn as

VRA districts but which were challenged by plaintiffs as being the result of racial

gerrymandering.     These were the Fourth and Twelfth Congressional Districts,

North Carolina Senate District 32, and North Carolina House District 54.

        The trial court made numerous specific findings of fact as to whether race

was the General Assembly’s predominant motive in drafting these districts. For

example, the court found that race was not a factor in drawing Congressional

District Twelve, Congressional District Four, and House District 54. In fact, the

record indicates that the drafters of these three districts did not consider racial

data.    The trial court found that political goals were a factor in drawing


                                          -40-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



Congressional Districts Twelve and Four, and that protection of incumbents was a

factor in drawing Congressional District Twelve and House District 54. The trial

court found that the drafting of Senate District 32 was compelled by the need to

comply with the population distribution requirements set out in Stephenson I. In

addition, the drafters were instructed to comply with Cromartie II in drawing

Congressional District Twelve and Congressional District Four, and with Gingles in

Senate District 32. The drafters considered the Whole County Provision of the

North Carolina Constitution in drawing Senate District 32 and House District 54.

Based on these findings, the trial court determined that the “shape, location and

composition” of each of these districts was dictated not only by such factors as a

desire to avoid liability under section 2 of the Voting Rights Act and attaining

preclearance under section 5 of that Act, but also by other “equally dominant

legislative motivations,” such as complying with the North Carolina Constitution,

equalizing population among districts, protecting incumbents in both parties, and

fashioning districts “that were more competitive for Republican candidates than the

plans used in past decades or any of the alternative plans.”

      Once the trial court found that race was not a predominant motive in

drafting these four districts, it applied the rational basis test. Under this test, a

court considers whether the drawing of the districts bears “ ‘some rational

relationship to a conceivable legitimate governmental interest.’ ” Rhyne v. K-Mart

Corp., 358 N.C. 160, 180, 594 S.E.2d 1, 15 (2004) (quoting Texfi Indus., Inc. v. City


                                         -41-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



of Fayetteville, 301 N.C. 1, 11, 269 S.E.2d 142, 149 (1980) (emphasis added)).

Concluding that “the General Assembly has articulated a reasonably conceivable

state of facts, other than a racial motivation, that provides a rational basis for

creating the non-VRA districts,” the trial court found that plaintiffs’ challenge to

these districts failed.

       Plaintiffs argue to us that the trial court erred in its findings of fact and

conclusions of law regarding Congressional District Twelve and North Carolina

Senate District 32, contending that race manifestly was the predominant factor in

the construction of these districts. As detailed above, the trial court found both

racial and non-racial motivations, with neither category predominant. When a trial

court sits without a jury, “the trial court’s findings of fact have the force and effect

of a jury verdict and are conclusive on appeal if there is competent evidence to

support them, even though the evidence could be viewed as supporting a different

finding.”   Bailey v. State, 348 N.C. 130, 146, 500 S.E.2d 54, 63 (1998) (citation

omitted). Although plaintiffs argue that the evidence cited by the trial court was

pretextual and implausible and contend that we should consider and be persuaded

by other evidence more favorable to their position that was also presented to the

trial court, plaintiffs do not contend that the evidence credited and cited by the trial

court was not competent.

       We conclude that the trial court did not err either in its determination that

the rational basis test was appropriate or in its application of that test to the


                                          -42-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



evidence it credited. The Supreme Court of the United States has recognized that

compliance with federal law, incumbency protection, and partisan advantage are all

legitimate governmental interests. See Shaw I, 509 U.S. at 654, 113 S. Ct. at 2830,
125 L. Ed. 2d at 533 (compliance with federal law); Karcher, 462 U.S. at 740, 103 S.

Ct. at 2663, 77 L. Ed. 2d at 147 (incumbency protection); Cromartie I, 526 U.S. at

551, 119 S. Ct. at 1551, 143 L. Ed. 2d at 741 (partisan interests). In light of this

authority and the trial court’s findings of fact, we agree that plaintiffs failed to

establish that race was the dominant factor in drafting these districts and conclude

that the trial court’s application of the rational basis test was appropriate. The

court’s findings of fact support its conclusions of law.     The General Assembly’s

actions in creating these districts were rationally related to all its expressed goals.

Accordingly, we affirm the trial court as to these non-VRA districts.

      III. Plaintiffs’ State Claims

      We now consider plaintiffs’ claims brought under state law. Plaintiffs argue

that the trial court erred when it failed to find that the enacted Senate and House

plans violate the Whole County Provision of the North Carolina Constitution.

Article II, Section 3(3) of the Constitution of North Carolina provides that “[n]o

county shall be divided in the formation of a senate district,” while Article II,

Section 5(3) contains a similar provision with regard to each representative district.

These prohibitions against dividing counties in the creation of General Assembly

districts collectively are called the Whole County Provision.


                                         -43-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



       The tension between the Whole County Provision and federal requirements is

apparent. In 1983, a three-judge panel of the United States District Court for the

Eastern District of North Carolina held that the Whole County Provision was

unenforceable anywhere in the State. Cavanagh v. Brock, 577 F. Supp. 176, 181-82

(E.D.N.C. 1983). However, this Court subsequently rejected Cavanagh’s analysis

and held that the Whole County Provision remained enforceable to the extent that

it could be harmonized with federal law. Stephenson I, 355 N.C. at 374, 562 S.E.2d

at 391.   As a result, the Whole County Provision remains in effect but must

accommodate both the one-person, one-vote mandate and the requirements of the

VRA. Since the Constitution of North Carolina provides that each senator and each

representative shall represent “as nearly as may be” an equal number of

inhabitants, N.C. Const. art. II, §§ 3(1), 5(1), the former federal requirement is met

by definition. Thus, we consider plaintiffs’ contentions that the challenged House

and Senate districts violate the Whole County Provision, as harmonized with the

VRA.

       This Court has set out nine criteria for ensuring that House and Senate

districts satisfy both the Whole County Provision and the Voting Rights Act.

Stephenson I, 355 N.C. at 383-84, 562 S.E.2d at 396-97. These criteria may be

summarized as follows: First, “legislative districts required by the VRA shall be

formed” before non-VRA districts. Id. at 383, 562 S.E.2d at 396-97. Second, “[i]n

forming new legislative districts, any deviation from the ideal population for a


                                         -44-
                               DICKSON ET AL. V. RUCHO ET AL.
                                      Opinion of the Court



legislative district shall be at or within plus or minus five percent” to ensure

“compliance with federal ‘one-person, one-vote’ requirements.”            Id. at 383, 562

S.E.2d at 397. Third, “in counties having a . . . population sufficient to support the

formation of one non-VRA legislative district,” “the physical boundaries” of the non-

VRA district shall “not cross or traverse the exterior geographic line of ” the county.

Id.     Fourth, “[w]hen two or more non-VRA legislative districts may be created

within a single county,” “single-member non-VRA districts shall be formed within”

the county, “shall be compact,” and “shall not traverse” the county’s exterior

geographic line. Id. Fifth, for non-VRA counties that “cannot support at least one

legislative district,” or counties “having a non-VRA population pool” that, “if divided

into”    legislative   “districts,   would   not    comply   with”   one-person,   one-vote

requirements, the General Assembly should combine or group “the minimum

number of whole, contiguous counties necessary to comply with the at or within plus

or minus five percent ‘one-person, one-vote’ standard. Within any such contiguous

multi-county grouping, compact districts shall be formed, consistent with the [one-

person, one-vote] standard, whose boundary lines do not cross or traverse the

‘exterior’ line of the multi-county grouping.” 355 N.C. at 383-84, 562 S.E.2d at 397.

“[T]he resulting interior county lines created by any such groupings may be crossed

or traversed in the creation of districts within said multi-county grouping but only

to the extent necessary to comply with the at or within plus or minus five percent

‘one-person, one-vote’ standard.” Id. at 384, 562 S.E.2d at 397. Sixth, “only the


                                             -45-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



smallest number of counties necessary to comply with the at or within plus or

minus five percent ‘one-person, one-vote’ standard shall be combined.” Id. Seventh,

“communities of interest should be considered in the formation of compact and

contiguous [legislative] districts.” Id. Eighth, “multi-member districts shall not be”

created “unless it is established that such districts are necessary to advance a

compelling governmental interest.”       Id.    Ninth, “any new redistricting plans

. . . shall depart from strict compliance with” these criteria “only to the extent

necessary to comply with federal law.” Id.

      In their discussion of the Whole County Provision, plaintiffs contend that the

test of a plan’s compliance with Stephenson I’s fifth and sixth criteria is the number

of counties left undivided. They argue that the current plan violates Stephenson I

because it divides counties and traverses county lines to an unnecessary extent. In

support of their argument, plaintiffs submit charts indicating that their suggested

“House Fair and Legal” plan results in five fewer divided counties and six fewer

county line traversals than the enacted House plan, while maintaining the same

number of groupings.     Similarly, plaintiffs’ charts indicate that their suggested

“Senate Fair and Legal” plan divides five fewer counties and contains eleven fewer

traversals of county lines than the enacted Senate plan.

      Defendants respond that plaintiffs have misinterpreted the requirements of

Stephenson I. According to defendants, Stephenson I is satisfied by minimizing the

number of counties contained within each multi-county grouping. In other words, a


                                         -46-
                           DICKSON ET AL. V. RUCHO ET AL.
                                  Opinion of the Court



proper plan maximizes the number of possible two-county groupings before going on

to create three-county groupings, maximizes the number of possible three-county

groupings before creating four-county groupings, and so on. Defendants argue that

plaintiffs have misread Stephenson I because, under Stephenson I, divisions of

counties and traversals of county lines are relevant only if plaintiffs’ alternative

maps are comparable to the State’s maps in terms of the number of counties within

each grouping. In support of its argument, the State provides charts showing that

the enacted House and Senate plans result in a greater number of groupings that

contain fewer counties, as compared with the various proposed alternative plans, all

of which create groupings that contain more counties than the enacted plans. To

illustrate, the enacted House district plan contains eleven groupings consisting of

one county and fifteen groupings consisting of two counties. The closest comparable

alternative plan proposed by plaintiffs, House Fair and Legal, also contains eleven

groupings consisting of one county but only nine groupings consisting of two

counties. Similarly, while both the enacted Senate plan and plaintiffs’ proposed

Senate Fair and Legal contain one grouping consisting of one county and eleven

groupings consisting of two counties, the enacted plan contains four districts

consisting of three counties while Senate Fair and Legal contains only three

groupings consisting of three counties.

      While we are conscious of the efforts of the litigants to interpret Stevenson I’s

requirements faithfully, after careful review of our opinions in Stephenson I and


                                          -47-
                          DICKSON ET AL. V. RUCHO ET AL.
                                 Opinion of the Court



Pender County, we are satisfied that defendants’ interpretation is correct.

Stephenson I’s fifth factor states that, when combining two or more counties to

comply with the one-person, one-vote standard, “the requirements of the WCP are

met by combining or grouping the minimum number of whole, contiguous counties

necessary” for compliance. 355 N.C. at 384, 562 S.E.2d at 397. Only after these

groupings have been established does Stephenson I state that “the resulting interior

county lines . . . may be crossed or traversed . . . only to the extent necessary to

comply with the . . . ‘one-person, one-vote’ standard.”    Id.   Thus, the process

established by this Court in Stephenson I and its progeny requires that, in

establishing legislative districts, the General Assembly first must create all

necessary VRA districts, single-county districts, and single counties containing

multiple districts. Thereafter, the General Assembly should make every effort to

ensure that the maximum number of groupings containing two whole, contiguous

counties are established before resorting to groupings containing three whole,

contiguous counties, and so on. As shown by the charts provided by defendants,

plaintiffs have not produced an alternative plan that better complies with a correct

reading of Stephenson I’s fifth and sixth factors than the plans enacted by the

General Assembly. Because the enacted plans result in groupings containing fewer

whole, contiguous counties than do any of plaintiffs’ plans, we need not discuss the

number of counties divided or county lines traversed.




                                        -48-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



      In addition, the maps that plaintiffs employ to support their arguments

regarding the Whole County Provision are not helpful because they are premised

upon a flawed understanding of our holding in Pender County. In that case, we held

that the first Gingles precondition can be shown only where the minority population

is fifty percent plus one of the Total Black Voting Age Population. Pender Cnty.,
361 N.C. at 502, 649 S.E.2d at 371 (The “minority group must constitute a

numerical majority of the voting population in the area under consideration before

Section 2 of the VRA requires the creation of a legislative district to prevent dilution

of the votes of that minority group.”). Here, as did the plaintiffs in Pender County,

see id. at 502-03, 649 S.E.2d at 371-72, plaintiffs argue that we should adopt a

standard that allows VRA requirements to be satisfied by other forms of minority

districts, such as coalition and crossover districts. Not only is plaintiffs’ argument

inconsistent with our holding in Pender County, this flawed approach adversely

affects the first step of the process required by Stephenson I, the formation of VRA

districts. As a result, plaintiffs’ maps are distorted ab initio and the distortion is

compounded at each subsequent step. Consequently, even if plaintiffs’ proposed

alternative plans were comparable to the enacted plans in terms of the number and

composition of county groupings, their incompatibility with Pender County means

that they cannot serve as an adequate basis for comparison with the enacted plans.

      Plaintiffs have also compared the General Assembly’s enacted plans with

earlier redistricting plans approved in North Carolina. However, those plans were


                                          -49-
                           DICKSON ET AL. V. RUCHO ET AL.
                                   Opinion of the Court



tailored to a particular time and were based upon then-existing census numbers

and population concentrations. The requirement that the State maintain its one-

person, one-vote standard as populations shift makes comparisons between current

and previous districting plans of limited value. The utility of prior plans is further

diminished by subsequent clarifications of the legal standards in effect when these

earlier plans were promulgated. See, e.g., Pender Cnty., 361 N.C. at 503-04, 649

S.E.2d at 372 (explaining the requirements of the first Gingles precondition). As a

result, no meaningful comparisons can be made in this case.

      Separately, plaintiffs argue that this Court should consider the purported

lack of compactness of the districts created by the General Assembly and the harm

resulting from splitting precincts. While these are valid considerations and may be

evidence of other legal infirmities, neither constitutes an independent legal basis for

finding a violation, and we are unaware of any justiciable standard by which to

measure these factors.

      Finally, plaintiffs argue that the enacted plans violate the “Good of the

Whole” clause found in Article I, Section 2 of the Constitution of North Carolina.

We do not doubt that plaintiffs’ proffered maps represent their good faith

understanding of a plan that they believe best for our State as a whole. However,

the maps enacted by the duly elected General Assembly also represent an equally

legitimate understanding of legislative districts that will function for the good of the

whole. Because plaintiffs’ argument is not based upon a justiciable standard, and


                                          -50-
                            DICKSON ET AL. V. RUCHO ET AL.
                                    Opinion of the Court



because acts of the General           Assembly      enjoy   “a   strong    presumption of

constitutionality,” Pope v. Easley, 354 N.C. 544, 546, 556 S.E.2d 265, 267 (2001) (per

curiam) (citation omitted), plaintiffs’ claims fail.

        We agree with the unanimous three-judge panel that the General Assembly’s

enacted plans do not violate plaintiffs’ constitutional rights.           We hold that the

enacted House and Senate plans satisfy state and federal constitutional and

statutory requirements. Accordingly, we affirm the trial court.

        AFFIRMED.

        Justice HUNTER did not participate in the consideration or decision of this

case.




                                           -51-
      Justice BEASLEY concurring in part and dissenting in part.


      I agree with the majority’s holding with respect to plaintiffs’ challenge under

the “Good of the Whole” Clause in Article I, Section 2 of the Constitution of North

Carolina. Nonetheless, because the twenty-six VRA districts at issue and two of the

four non-VRA districts were created in direct contradiction to federal and state

provisions, this Court should vacate the trial court’s judgment and remand the

matter to the lower court for proper findings of fact and conclusions of law. I

therefore respectfully dissent. Furthermore, there are several points of error, any of

which would warrant vacating and remanding. With respect to the VRA districts,

the record supports the trial court’s conclusions that the VRA districts were drawn

with race as the predominant motive and that strict scrutiny applies. Contrary to

the conclusions reached by the trial court and the majority, however, these districts

fail strict scrutiny. With respect to the non-VRA districts, the trial court’s findings

do not support its conclusions that race was not the predominant motive for the

drafting of Senate District 32 and Congressional District 12. Because the shape and

composition of invalid districts necessarily affect other districts, the redistricting

plan at issue violates the Whole County Provisions set forth in Article II, Sections

3(3) and 5(3) of the Constitution of North Carolina.


                                            I.
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



      Though this honorable Court wishes to achieve finality in this appeal, the

citizens of this state would be better served by this Court if we held our usual

course and vacated and remanded the case to the trial court for proper findings of

fact and conclusions of law based upon a correct interpretation of the law. I

disagree with the majority’s assertion that doing so “would achieve nothing but

delay” because “the panel has already conducted its analysis under th[e] [strict

scrutiny] standard.” In its analysis the trial court incorrectly stated and applied the

standard. At a minimum, proper findings, once made, would better illuminate

defendants’ actions in view of the appropriate constitutional tests and would

provide a better basis for proper review by this Court, potential consideration by the

Supreme Court of the United States, and assessment by the citizens of North

Carolina of our General Assembly’s actions and this Court’s decision.


      In reaching its conclusions, the trial court misapplied precedent from this

Court and the Supreme Court of the United States. The majority compounds the

error by ignoring altogether the trial court’s explicit findings of fact and by too

generously characterizing the General Assembly’s enacted plan. The majority’s

departure from this Court’s usual course of adherence to our settled principles of

appellate review could create a stain of suspicion among the citizens of the state

regarding the actions of their elected officials and bodies of government—both

legislative and judicial. See, e.g., State v. Carter, 322 N.C. 709, 722, 370 S.E.2d 553,




                                              -2-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



560 (1988) (“[W]e regard the crucial matter of the integrity of the judiciary . . . to be

[a] paramount consideration[ ].”).


                                              II.


      Contrary to the majority’s opinion, the trial court correctly concluded that

strict scrutiny applies; however, the trial court incorrectly articulated the standard

and therefore improperly applied its findings of fact to the standard. Of particular

concern is the trial court’s finding that the General Assembly’s use of “rough

proportionality” as a redistricting “benchmark” survives strict scrutiny. This

misstep is fatal to the VRA districts and consequently affects the legitimacy of non-

VRA districts drawn in view of the Whole County Provisions. Although this Court

should vacate and remand for reconsideration in light of correct principles, the

majority attempts to cure the trial court’s errors and prematurely affirm an

incomplete and incorrect judgment. As stated above, it would be impractical to

vacate and remand piecemeal because the invalidity of at least one House, Senate,

or Congressional district would necessarily compromise the shape and composition

of the remaining districts in the affected group or groups.


                                              A.


      It is well established that “all laws that classify citizens on the basis of race,

including racially gerrymandered districting schemes, are constitutionally suspect



                                              -3-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



and must be strictly scrutinized.” Hunt v. Cromartie, 526 U.S. 541, 546, 119 S. Ct.
1545, 1548-49, 143 L. Ed. 2d 731, 737-38 (1999) (“Cromartie I”) (citations omitted).

“This is true whether or not the reason for the racial classification is benign or the

purpose remedial.” Shaw v. Hunt, 517 U.S. 899, 904-05, 116 S. Ct. 1894, 1900, 135
L. Ed. 2d 207, 218 (1996) (“Shaw II”) (citations omitted). Yet, “[a]pplying

traditional equal protection principles in the voting-rights context is ‘a most delicate

task’ . . . because a legislature may be conscious of the voters’ races without using

race as a basis for assigning voters to districts.” Id. at 905, 116 S. Ct. at 1900, 135
L. Ed. 2d at 218 (quoting Miller v. Johnson, 515 U.S. 900, 905, 115 S. Ct. 2475,

2483, 132 L. Ed. 2d 762, 772 (1995)). Only “when race becomes the ‘dominant and

controlling’ consideration” is the right to equal protection jeopardized. Id. (quoting

Miller, 515 U.S. at 913, 115 S. Ct. at 2486, 132 L. Ed. 2d at 777).


      The burden to make this showing falls to the plaintiff:


             The plaintiff’s burden is to show, either through
             circumstantial evidence of a district’s shape and
             demographics or more direct evidence going to legislative
             purpose, that race was the predominant factor motivating
             the legislature’s decision to place a significant number of
             voters within or without a particular district. To make
             this showing, a plaintiff must prove that the legislature
             subordinated traditional race-neutral districting
             principles, including but not limited to compactness,
             contiguity, and respect for political subdivisions or
             communities defined by actual shared interests, to racial
             considerations.

Miller, 515 U.S. at 916, 115 S. Ct. at 2488, 132 L. Ed. 2d at 779-80.


                                              -4-
                                      DICKSON V. RUCHO
                       Beasley, J., concurring in part and dissenting in part



       If the plaintiff satisfies this initial burden of production, the redistricting

legislation “cannot be upheld unless it satisfies strict scrutiny, [the] most rigorous

and exacting standard of constitutional review.”9 Id. at 920, 115 S. Ct. at 2490, 132
L. Ed. 2d at 782. Once strict scrutiny review is triggered, the burden shifts to the

State to “show not only that its redistricting plan was in pursuit of a compelling

state interest, but also that ‘its districting legislation is narrowly tailored to achieve

[that] compelling interest.’ ” Shaw II, 517 U.S. at 908, 116 S. Ct. at 1902, 135 L. Ed.
2d at 220-21 (alteration in original) (quoting Miller, 515 U.S. at 920, 115 S. Ct. at

2490, 132 L. Ed. 2d at 782).


       Here, while acknowledging the fact-intensive nature of the examination into

whether race was the predominant factor motivating the legislature’s redistricting

decision, the trial court believed that it was “able to by-pass this factual inquiry” for

the twenty-six VRA districts:


               The Plaintiffs collectively challenge as racial
               gerrymanders 9 Senate, 18 House and 3 U.S.
               Congressional districts created by the General Assembly
               in the Enacted Plans. Of those 30 challenged districts, it
               is undisputed that the General Assembly intended to
               create 26 of the challenged districts to be “Voting Rights
               Act districts” [hereinafter “VRA districts”] and that it set

       9 “If, however, [the] plaintiff[ ] cannot show that race was the ‘predominant factor’ to
which traditional districting principles were ‘subordinated,’ and thus cannot meet the
threshold for triggering strict scrutiny, it follows that the facially neutral classification (the
electoral district) will be subject, at most, to rational basis review.” Quilter v. Voinovich,
981 F. Supp. 1032, 1050 (N.D. Ohio 1997) (citing Miller, 515 U.S. at 915-16, 115 S. Ct. at
2488, 132 L. Ed. 2d at 779-80), aff’d, 523 U.S. 1043, 118 S. Ct. 1358, 140 L. Ed. 2d 508
(1998).

                                                -5-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



              about to draw each of these VRA districts so as to include
              at least 50% Total Black Voting Age Population
              [hereinafter “TBVAP”]. Moreover, the General Assembly
              acknowledges that it intended to create as many VRA
              districts as needed to achieve a “roughly proportionate”
              number of Senate, House and Congressional districts as
              compared to the Black population in North Carolina. To
              draw districts based upon these criteria necessarily
              requires the drafters of districts to classify residents by
              race so as to include a sufficient number of black voters
              inside such districts, and consequently exclude white
              voters from the districts, in an effort to achieve a desired
              racial composition of >50% TBVAP and the desired “rough
              proportionality.” This is a racial classification.

(footnote call numbers omitted). Accordingly, the trial court “conclude[d] . . . that in

drawing [the] VRA districts . . . [,] the shape, location and racial composition of each

VRA district was predominantly determined by a racial objective and was the result

of a racial classification sufficient to trigger the application of strict scrutiny as a

matter of law.”


       The majority explains that


              [b]ecause of the trial court’s truncated findings of fact [as
              to whether race was “the General Assembly’s
              predominant motivation in forming the twenty-six VRA
              districts”], we do not know which other factors may have
              influenced the creation and shape of these twenty-six
              districts and the extent of any such influence. As a result,
              we do not know whether race fairly can be described as
              the predominant factor in the formation of these districts
              and whether, in turn, strict scrutiny was the appropriate
              standard of review.




                                              -6-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



The majority then analyzes the case as if strict scrutiny applies. This Court should

remand for the trial court to clarify the full basis for its conclusion that plaintiffs

have met their burden to show that race was the predominant factor. The record

provides substantial evidence and the Supreme Court of the United States provides

clear guidance on this point. Furthermore, as discussed below, the trial court’s

subsequent findings with regard to proportionality inescapably lead to the

conclusion that race was the predominant factor, thereby requiring strict scrutiny.


      Plaintiffs and amici point to evidence showing that State Senator Robert

Rucho and State Representative David Lewis, the respective chairs of the Senate

and House Redistricting Committees, instructed Dr. Thomas Hofeller, the “chief

architect” of the redistricting plans, to draw the plans to provide “substantial

proportional[ity]” between the percentage of the state’s population that is Black and

the percentage of districts that would be majority Black. Dr. Hofeller was also told

to “draw a 50% plus one district wherever in the state there is a sufficiently compact

black population” to do so. The public statements released by Senator Rucho and

Representative Lewis also reflect these legislative goals, saying that, in order to

comply with VRA section 2, the VRA districts are designed to provide Black voters

with “substantial proportionality” and “must be established with a BVAP of 50%

plus one.” As stated particularly well by the amici election law professors, this

“undisputed, direct evidence” demonstrates the legislature’s intent to “creat[e] a

certain number of majority-minority districts and then pack[ ] the maximum

                                              -7-
                                     DICKSON V. RUCHO
                      Beasley, J., concurring in part and dissenting in part



number of black voters possible into the districts.”10 This evidence and the

arguments advanced by plaintiffs and amici underscore the trial court’s error in

“by-pass[ing] [its] factual inquiry.”


       The Supreme Court of the United States has found similar evidence to be

sufficient to trigger strict scrutiny of the redistricting plans. See, e.g., Bush v. Vera,

517 U.S. 952, 958-59, 116 S. Ct. 1941, 1951-52, 135 L. Ed. 2d 248, 257 (1996)

(plurality) (explaining that strict scrutiny applies when race is “the predominant

factor” in a legislature’s redistricting plan) (citation, emphasis, and quotation marks

omitted); Id. at 1002, 116 S. Ct. at 1974, 135 L. Ed. 2d at 286 (Thomas & Scalia, JJ.,

concurring in the judgment) (explaining that Texas’s admission that “it

intentionally created majority-minority districts” to comply with the VRA was

“enough to require application of strict scrutiny in this suit”); Shaw II, 517 U.S. at

906, 116 S. Ct. at 1901, 135 L. Ed. 2d at 219 (applying strict scrutiny after “fail[ing]

to see how” a court could “reach[ ] any conclusion other than that race was the

predominant factor in” the General Assembly’s drawing of redistricting lines when

       10  “Packing” is one means of diluting minority voting strength. For example, “[a]
minority group . . . might have sufficient numbers to constitute a majority in three districts.
So apportioned, the group inevitably will elect three candidates of its choice, assuming the
group is sufficiently cohesive. But if the group is packed into two districts in which it
constitutes a super-majority, it will be assured only two candidates.” Voinovich v. Quilter,
507 U.S. 146, 153-54, 113 S. Ct. 1149, 1155, 122 L. Ed. 2d 500, 511 (1993). In contrast to
packing, minority voting strength may also be diluted by what is known as “cracking”: “A
politically cohesive minority group that is large enough to constitute the majority in a
single-member district has a good chance of electing its candidate of choice, if the group is
placed in a district where it constitutes a majority. Dividing the minority group among
various districts so that it is a majority in none may prevent the group from electing its
candidate of choice . . . .” Id. at 153, 113 S. Ct. at 1155, 122 L. Ed. 2d at 511.

                                               -8-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



the State admitted that its “overriding” purpose was to obtain preclearance from

DOJ (citation, emphasis, and quotation marks omitted)); Miller, 515 U.S. at 919,

115 S. Ct. at 2490, 132 L. Ed. 2d at 781 (concluding that Georgia’s express desire to

obtain preclearance was “powerful evidence that the legislature subordinated

traditional districting principles to race when it ultimately enacted a plan creating

three majority-black districts” and thus strict scrutiny applied). Accordingly, in

view of Vera, Shaw II, and Miller, the trial court in this case correctly concluded

that strict scrutiny is the appropriate level of review to apply to the enacted plans.


      Nonetheless, the trial court improperly applied the standard. In its decision

the trial court states that if plaintiffs meet the threshold burden of establishing that

“race was the overriding consideration behind a redistricting plan,”


             the state then has the burden of “producing evidence that
             the plan’s use of race is narrowly tailored to further a
             compelling state interest, and the plaintiffs bear the
             ultimate burden of persuading the court either that the
             proffered justification is not compelling or that the plan is
             not narrowly tailored to further it.” Shaw v. Hunt, 861 F.
             Supp. 408, 436 (E.D. N.C. 1994).

In support of this proposition, the trial court quotes the district court’s decision in

Shaw II. In Shaw II, however, the Supreme Court of the United States reversed

the trial court and, in doing so, held that under strict scrutiny, “North Carolina . . .

must show not only that its redistricting plan was in pursuit of a compelling state

interest, but also that ‘its districting legislation is narrowly tailored to achieve



                                              -9-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



[that] compelling interest.’ ” 517 U.S. at 908, 116 S. Ct. at 1902, 135 L. Ed. 2d at

220-21 (alteration in original) (emphasis added) (quoting Miller, 515 U.S. at 920,
115 S. Ct. at 2490, 132 L. Ed. 2d at 782). This language from Shaw II clearly places

the burden of proof on the State once strict scrutiny is triggered.


      This conclusion is bolstered by the Supreme Court’s earlier statement in

Miller that, “[t]o satisfy strict scrutiny, the State must demonstrate that its

districting legislation is narrowly tailored to achieve a compelling interest.” 515

U.S. at 920, 115 S. Ct. at 2490, 132 L. Ed. 2d at 782 (emphasis added) (citations

omitted). More recently, in the affirmative action context, the Supreme Court has

been more explicit on this point: Under strict scrutiny, “it remains at all times the

[government]’s obligation to demonstrate, and the Judiciary’s obligation to

determine” that the challenged action is narrowly tailored to achieve a compelling

governmental interest. Fisher v. Univ. of Tex. at Austin, ___ U.S. ___, ___, 133 S.

Ct. 2411, 2420, 186 L. Ed. 2d 474, 486-87 (2013) (emphasis added).


      Here the trial court attempted to distinguish Fisher on the ground that the

General Assembly is entitled to some degree of deference given that redistricting is

“an inherently political process.” The Supreme Court, however, has declined to

defer to political decision makers and apply something less than strict scrutiny to

race-based classifications:




                                             -10-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



             But we have refused to defer to state officials’ judgments
             on race in . . . areas where those officials traditionally
             exercise substantial discretion. For example . . . . in the
             redistricting context, despite the traditional deference
             given to States when they design their electoral districts,
             we have subjected redistricting plans to strict scrutiny
             when States draw district lines based predominantly on
             race.

Johnson v. California, 543 U.S. 499, 512, 125 S. Ct. 1141, 1150, 160 L. Ed. 2d 949,

962-63 (2005) (citations omitted); accord Parents Involved in Cmty. Schs. v. Seattle

Sch. Dist. No. 1, 551 U.S. 701, 744, 127 S. Ct. 2738, 2766, 168 L. Ed. 2d 508, 539

(2007) (plurality) (explaining that “deference is fundamentally at odds with our

equal protection jurisprudence” and that courts “put the burden on state actors to

demonstrate that their race-based policies are justified” (citations and quotation

marks omitted)). Moreover, to whatever extent the legislature may be entitled to

deference, that “limited degree of leeway in furthering [its] interests” in complying

with the VRA relates to whether the State has met its burden of establishing “the

‘narrow tailoring’ requirement of strict scrutiny.” Vera, 517 U.S. at 977, 116 S. Ct.

at 1960, 135 L. Ed. 2d at 268 (plurality). Nonetheless, the State is not relieved of

“the burden to prove ‘that the reasons for any [racial] classification [are] clearly

identified and unquestionably legitimate.’ ” Fisher, ___ U.S. at ___, 133 S. Ct. at

2419, 186 L. Ed. 2d at 485 (alterations in original) (emphasis added) (quoting City of

Richmond v. J.A. Croson Co., 488 U.S. 469, 505, 109 S. Ct. 706, 728, 102 L. Ed. 2d
854, 889 (1989)).




                                             -11-
                                     DICKSON V. RUCHO
                      Beasley, J., concurring in part and dissenting in part



       Thus, the trial court’s misunderstanding and misapplication of the strict

scrutiny analytical framework should warrant this Court’s vacating the trial court’s

decision and remanding for reconsideration in light of correct principles. See id. at

___, 133 S. Ct. at 2421, 186 L. Ed. 2d at 488 (remanding after determining that the

trial court and court of appeals misapplied strict scrutiny standard to enable

challenged admissions policy to “be considered and judged under a correct

analysis”). Failure to apply properly the operative constitutional test is, in itself, a

sufficient basis for overturning the trial court’s decision. See id.


                                               B.


       I turn next to address the invalidity of the twenty-six VRA districts. In view

of the appropriate strict scrutiny standard, assuming that the state had a

compelling interest in avoiding liability under VRA section 2 and obtaining

preclearance under VRA section 5,11 and assuming that the factors set forth in

Thornburg v. Gingles are met, the trial court’s findings with respect to

proportionality do not support its ultimate conclusion that the redistricting plans

pass strict scrutiny. Therefore, this Court should vacate and remand regarding the

twenty-six VRA districts.

       11 The United States Supreme Court has repeatedly assumed without deciding that
compliance with the VRA can be a compelling state interest in the strict scrutiny context,
but the Court has not expressly decided the issue. See Shaw II, 517 U.S. at 915, 116 S. Ct.
at 1905, 135 L. Ed. 2d at 225 (“We assume, arguendo, for the purpose of resolving this suit,
that compliance with § 2 could be a compelling interest . . . .”); Miller, 515 U.S. at 921, 115
S. Ct. at 2490-91, 132 L. Ed. 2d at 782 (assuming that satisfying “the Justice Department’s
preclearance demands” can be a compelling interest).

                                              -12-
                                     DICKSON V. RUCHO
                      Beasley, J., concurring in part and dissenting in part



       In Thornburg v. Gingles, 478 U.S. 30, 106 S. Ct. 2752, 92 L. Ed. 2d 25 (1986),

the Supreme Court set forth three “necessary preconditions” for a vote-dilution

claim brought under VRA section 2: the minority group must be able to

demonstrate that (1) it is “sufficiently large and geographically compact to

constitute a majority in a single-member district”; (2) it is “politically cohesive”; and

(3) the majority votes “sufficiently as a bloc to enable it . . . usually to defeat the

minority’s preferred candidate.” Id. at 50-51, 106 S. Ct. at 2766-67, 92 L. Ed. 2d at

46-47 (citations omitted). “In a § 2 case, only when a party has established the

Gingles requirements does a court proceed to analyze whether a violation has

occurred based on the totality of the circumstances.” Bartlett v. Strickland, 556
U.S. 1, 11-12, 129 S. Ct. 1231, 1241, 173 L. Ed. 2d 173, 182 (2009) (plurality)

(citations omitted). “While . . . proportionality is not dispositive in a [districting

challenge], it is a relevant fact in the totality of circumstances to be analyzed . . . .”

Johnson v. De Grandy, 512 U.S. 997, 1000, 114 S. Ct. 2647, 2651, 129 L. Ed. 2d 775,

784 (1994).

       Here, in considering whether the General Assembly’s plan was narrowly

tailored, the trial court reviewed, inter alia, defendants’ Memorandum of Law in

Support of their Motion for Summary Judgment. Defendants’ Memorandum states:

              [d]efendants freely admit three principles followed by
              them in drawing the enacted legislative plans:

              ....



                                              -13-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



             3. that the General Assembly would explore the
                possibility of establishing a sufficient number of VRA
                legislative districts to provide African-American voters
                with rough proportionality in the number of VRA
                districts in which they have reasonable opportunity to
                elect their candidates of choice.

Defendants further state that they “increased the number of VRA districts to

provide African American voters with rough proportionality in the number of

districts in which they can elect candidates of choice.”


      After reviewing defendants’ Memorandum and other materials, the trial

court entered its judgment explaining the General Assembly’s use of proportionality

in redrawing its district plans as follows:

                    The undisputed evidence establishes that the
             General Assembly, in drafting the Enacted Plans,
             endeavored to create VRA districts in roughly the same
             proportion as the ratio of Black population to total
             population in North Carolina. In other words, because
             the 2010 census figures established that 21% of North
             Carolina’s population over 18 years of age was “any part
             Black,” the corresponding rough proportion of Senate
             seats, out of 50 seats, would be 10 seats, and hence 10
             VRA Senate districts. Likewise, of the 120 House seats,
             21% of those seats would be roughly 25 House seats, and
             hence 25 VRA districts.

                    The General Assembly, in using “rough
             proportionality” as a benchmark for the number of VRA
             districts it created in the Enacted Plans, relies upon
             Supreme Court precedent that favorably endorses “rough
             proportionality” as a means by which a redistricting plan
             can provide minority voters with an equal opportunity to
             elect candidates of choice. League of United Latin Am.
             Citizens v. Perry, 548 U.S. 399, 429-30 (2006) [hereinafter
             LULAC]; Shaw II, 517 U.S. at 916 n.8; De Grandy, 512

                                             -14-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



             U.S. at 1000. In De Grandy, the Supreme Court said that
             “no violation of § 2 can be found . . . , where, in spite of
             continuing discrimination and racial bloc voting, minority
             voters form effective voting majorities in a number of
             districts roughly proportional to the minority voters’
             respective shares in the voting-age population.” 512 U.S.
             at 1013-1015. Where a State’s election districts reflect
             substantial proportionality between majority and
             minority populations, the Supreme Court explained, such
             districts would “thwart the historical tendency to exclude
             [the minority population], not encourage or perpetuate it.”
             Id. at 1014. It is reasonable for the General Assembly to
             rely upon this unequivocal holding of the Supreme Court
             in drafting a plan to avoid § 2 liability. When the
             Supreme Court says “no violation of § 2 can be found”
             under certain circumstances, prudence dictates that the
             General Assembly should be given the leeway to seek to
             emulate those circumstances in its Enacted Plans.

(ellipsis in original) (emphases added) (footnote call number omitted). The trial

court concluded that achieving rough proportionality was “not inconsistent with the

General Assembly’s obligation to narrowly tailor the plans under strict scrutiny.”

Although the trial court correctly cited the holding in De Grandy, the case does not

support the trial court’s conclusion.


      In De Grandy the Florida legislature drew majority-minority districts roughly

proportionate in number to the minorities’ share of the total Florida population.

While the Supreme Court held that such redistricting did not violate VRA section 2,

the Court explicitly rejected the state’s proposed rule that “rough proportionality”

would always immunize the state from VRA section 2 liability, stating:




                                             -15-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



             [W]e reject the safe harbor rule because of . . . a tendency
             to promote and perpetuate efforts to devise majority-
             minority districts even in circumstances where they may
             not be necessary to achieve equal political and electoral
             opportunity. Because in its simplest form the State’s rule
             would shield from § 2 challenge a districting scheme in
             which the number of majority-minority districts reflected
             the minority’s share of the relevant population, the
             conclusiveness of the rule might be an irresistible
             inducement to create such districts. It bears recalling,
             however, that for all the virtues of majority-minority
             districts as remedial devices, they rely on a
             quintessentially race-conscious calculus aptly described as
             the “politics of second best.”

Id. at 1019-20, 114 S. Ct. at 2661, 129 L. Ed. 2d at 796 (citation omitted); see also id.

at 1025, 114 S. Ct. at 2664, 129 L. Ed. 2d at 799 (O’Connor, J., concurring)

(Proportionality, while “always relevant,” is “never itself dispositive.”). Further,

“the most blatant racial gerrymandering in half of a county’s single-member

districts would be irrelevant under § 2 if offset by political gerrymandering in the

other half, so long as proportionality was the bottom line.” Id. at 1019, 114 S. Ct. at

2661, 129 L. Ed. 2d at 796 (majority) (citations omitted). Thus, the Supreme Court

admonished that an “inflexible rule” permitting the use of rough proportionality as

a safe harbor “would run counter to the textual command of § 2, that the presence

or absence of a violation be assessed ‘based on the totality of circumstances.’ The

need for such ‘totality’ review springs from the demonstrated ingenuity of state and

local governments in hobbling minority voting power . . . .” Id. at 1018, 114 S. Ct. at

2660, 129 L. Ed. 2d at 795 (citations omitted).




                                             -16-
                                   DICKSON V. RUCHO
                    Beasley, J., concurring in part and dissenting in part



       A state legislature is thus required to determine whether each majority-

minority district is reasonably necessary to afford minorities equal political and

electoral opportunity. See League of United Latin Am. Citizens v. Perry, 548 U.S.
399, 437, 126 S. Ct. 2594, 2620-21, 165 L. Ed. 2d 609, 643 (2006) (explaining that

“proportionality” may not “displace” the “intensely local appraisal” of each

challenged district (internal quotation marks omitted) (quoting Gingles, 478 U.S. at

79, 106 S. Ct. at 2781, 92 L. Ed. 2d at 65)). Here, however, defendants’ public

statements undermine their adherence to the applicable standards and demonstrate

the central role proportionality played in the 2011 redistricting plan. On 17 June

2011, defendants announced a public hearing on the matter, in which defendants

sought redistricting plans with a sufficient number of majority-minority districts to

provide substantial proportionality. Defendants recommended “that each plan

include a sufficient number of majority African American districts to provide North

Carolina’s African American citizens with a substantially proportional and equal

opportunity to elect their preferred candidate of choice.” Defendants explained that

“proportionality for the African American citizens in North Carolina means the

creation of 24 majority African American House districts and 10 majority Senate

districts. . . . Unlike the 2003 benchmark plans, the Chairs’ proposed 2011 plans

will provide substantial proportionality for North Carolina’s African American

citizens.”




                                            -17-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



      Notwithstanding, based on its misreading of De Grandy, the trial court cites

approvingly defendants’ use of proportionality as the “benchmark” for creating the

enacted plan—beginning with proportionality as the goal and then working

backwards to achieve that goal. Similarly, the trial court reasoned: “When the

Supreme Court says ‘no violation of § 2 can be found’ under certain circumstances,

prudence dictates that the General Assembly should be given the leeway to seek to

emulate those circumstances in its Enacted Plans.” (quoting De Grandy, 512 U.S.

at 1000, 114 S. Ct. at 2651, 129 L. Ed. 2d at 784). But this is precisely what the

Supreme Court rejected in De Grandy: proportionality is relevant as a means to an

end (compliance with the VRA), but it is not an end in itself and it does not—

contrary to the trial court’s reasoning—provide a safe harbor for redistricting plans

premised on race. The trial court’s misunderstanding of the applicable law

permeates its analysis of the narrow tailoring requirement and leads it incorrectly

to conclude that defendants’ use of proportionality as an end is constitutionally

permissible.


      The majority states that “the trial court analyzed whether the legislature

used proportionality in the enacted plans improperly to ‘link[ ] the number of

majority-minority voting districts to minority members’ share of the relevant

population.’ ” (alteration in original) (citation omitted). After setting forth various

standards and principles, the majority summarily concludes that “the record here

demonstrates that the General Assembly did not use proportionality improperly to

                                             -18-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



guarantee the number of majority-minority voting districts based on the minority

members’ share of the relevant population.” The majority is only able to draw this

conclusion by ignoring the trial court’s determination—based upon “the undisputed

evidence”—that the General Assembly used proportionality as a “benchmark.” The

majority’s conclusion becomes more confusing when the majority states, “We believe

that such an effort, seeking to guarantee proportional representation, proportional

success, or racial balancing, would run afoul of the Equal Protection Clause.” (citing

De Grandy, 512 U.S. at 1017-22, 114 S. Ct. at 2660-62, 129 L. Ed. 2d at 794-98). I

agree “that such an effort . . . would run afoul of the Equal Protection Clause,” and

it does here. In view of defendants’ public statements, defendants’ Memorandum of

Law to the trial court, the undisputed evidence before the trial court, and the trial

court’s unqualified finding that the legislature used proportionality as a

“benchmark” for its redistricting plans, the majority’s attempt to explain otherwise

is unconvincing and runs afoul of the United States Supreme Court’s warnings in

De Grandy.


      By characterizing the General Assembly’s consideration of race as a

“prophylactic consideration” used “as a means of inoculating the redistricting plans

against potential legal challenges under section 2’s totality of the circumstances

test,” the majority compounds the trial court’s error and purports to establish the

use of race as a legislative safe harbor in derogation of the clear prohibition against

such use set forth by the Supreme Court of the United States. De Grandy, 512 U.S.

                                             -19-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



at 1018-20, 114 S. Ct. at 2660-61, 129 L. Ed. 2d at 795-97. In light of these errors,

this Court should vacate the trial court’s order and remand the case for

reconsideration under a correct understanding of the law.


                                              C.


      With respect to the four non-VRA districts, plaintiffs challenge the trial

court’s determination that “race was not the predominant motive in the creation of”

Senate District 32 and Congressional District 12. “The legislature’s motivation is

itself a factual question,” Cromartie I, 526 U.S. at 549, 119 S. Ct. at 1550,143 L. Ed.

2d at 740, and a trial court’s findings resolving factual issues in a nonjury trial are

binding on appeal “if there is competent evidence to support them, even though the

evidence could be viewed as supporting a different finding,” Stephenson v. Bartlett,

357 N.C. 301, 309, 582 S.E.2d 247, 252 (2003) (“Stephenson II”) (citation and

quotation marks omitted).


                                               i.


      Looking first at Senate District 32, plaintiffs contend that the trial court’s

findings actually undermine its conclusion that strict scrutiny does not apply

because the districts are not race-based. The trial court found the following

relevant facts:


                   204. As was true under the 2000 Census, under
             the 2010 Census there is insufficient TBVAP in Forsyth

                                             -20-
                                   DICKSON V. RUCHO
                    Beasley, J., concurring in part and dissenting in part



             County to draw a majority-TBVAP Senate district in
             Forsyth County. However, because of concerns regarding
             the State’s potential liability under § 2 and § 5, Dr.
             Hofeller was instructed by the redistricting chairs to base
             the 2011 Senate District 32 on the 2003 versions of
             Senate District 32.

                    ....

                    207. The first version of Senate District 32 that
             was released by the General Assembly had a TBVAP of
             39.32%. Subsequently, the SCSJ plan was released. Its
             version of District 32 was located in a three-county and
             three-district group (Forsyth, Davie, Davidson). The
             SCSJ District 32 had a TBVAP of 41.95%. The SCSJ
             District 32 was a majority-minority coalition district with
             a non-Hispanic white population of 43.18%.

                    208. The redistricting chairs were concerned that
             any failure to match the TBVAP % found in the SCSJ
             District 32 could potentially subject the state to liability
             under § 2 or § 5 of the VRA. Therefore, Dr. Hofeller was
             instructed by the Redistricting Chairs to re-draw the
             State’s version of Senate District 32 so that it would at
             least equal the SCSJ version in terms of TBVAP.

As discussed above, the Supreme Court of the United States has held that when

redistricting plans drawn in an attempt to preempt VRA section 2 litigation or

obtain VRA section 5 preclearance are predominantly race-based, such plans attract

strict scrutiny. See Vera, 517 U.S. at 959, 116 S. Ct. at 1951-52, 135 L. Ed. 2d at

257; Shaw II, 517 U.S. at 906-07, 116 S. Ct. at 1901, 135 L. Ed. 2d at 219-20; Miller,

515 U.S. at 920, 115 S. Ct. at 2490, 132 L. Ed. 2d at 782.


      The trial court acknowledged that compliance with the VRA was a motivating

factor behind the enacted plans, but concluded that “comply[ing] with the Whole


                                            -21-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



County Provision, . . . equaliz[ing] population among the districts, . . . protect[ing]

incumbents, and . . . satisfy[ing] the General Assembly’s desire to enact

redistricting plans that were more competitive for Republican candidates” were

“equally dominant legislative motivations.” Notwithstanding, in the section of its

fact-finding order addressing Senate District 32, the trial court made no findings

regarding these other considerations. While the evidence might support such a

conclusion, the trial court’s actual findings do not. Accordingly, this Court should

vacate and remand on the issue of whether race was the predominant motivation

behind the shape, location, and composition of Senate District 32.


                                              ii.


      With respect to Congressional District 12, the trial court’s findings belie a

fundamental problem with redistricting, particularly in North Carolina, the

importance of which cannot be overstated. In Easley v. Cromartie, 532 U.S. 234,

121 S. Ct. 1452, 149 L. Ed. 2d 430 (2001), the Supreme Court of the United States

observed that “racial identification correlates highly with political affiliation” in

North Carolina. Id. at 258, 121 S. Ct. at 1466, 149 L. Ed. 2d at 453. As such, the

plaintiffs in that case “ha[d] not successfully shown that race, rather than politics,

predominantly account[ed] for” the shape, location, and composition of the 1997

version of Congressional District 12. Id. at 257, 121 S. Ct. at 1466, 149 L. Ed. 2d at

453. Because race and politics historically have been and currently remain



                                             -22-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



intertwined in North Carolina, I cannot escape my conviction that politics are a

pretext for this excruciatingly contorted race-based district. Therefore, the trial

court incorrectly concluded that “the shape, location and composition of [this

district] . . . included equally dominant legislative motivations . . . to protect

incumbents[ ] and to . . . enact redistricting plans that were more competitive for

Republican candidates.” To allow this serpentine district, which follows the I-85

corridor between Mecklenburg and Guilford Counties, to be drafted for political

advantage is a proxy for racial disenfranchisement and effectively creates a “magic

words” threshold. Upholding this district’s tortured construction creates an

incentive for legislators to stay “on script” and avoid mentioning race on the record,

and in this instance, it is disingenuous to suggest that race is not the predominant

factor. As such, this Court should vacate and remand as to Congressional District

12.


                                              iii.


       With respect to House District 54 and Congressional District 4, the trial court

also found that race was not the predominant motivating factor. Plaintiffs do not

contest these determinations, and they are binding on appeal. Koufman v.

Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991). As stated above, however,

because the shapes and compositions of the four non-VRA districts are necessarily




                                             -23-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



affected by the VRA districts, it would be impossible to vacate and remand

piecemeal.


                                              D.


      With respect to the Whole-County Provisions (“WCP”), plaintiffs contend that

the trial court erred in concluding that the enacted house and senate plans do not

violate the provisions of the state constitution, which dictate that “[n]o county shall

be divided in the formation of a senate district,” N.C. Const. art. II, § 3(3), and “[n]o

county shall be divided in the formation of a representative district,” id. art. II, §

5(3). In Stephenson v. Bartlett, 355 N.C. 354, 562 S.E.2d 377 (2002) (“Stephenson

I”), this Court construed the WCP in light of federal law and “mandated that in

creating legislative districts, counties shall not be divided except to the extent

necessary to comply with federal law, including the ‘one-person, one-vote’ principle

and the VRA.” Stephenson II, 357 N.C. at 309, 582 S.E.2d at 251-52 (citing

Stephenson I, 355 N.C. at 363-64, 562 S.E.2d at 384-85). To ensure complete

compliance with federal law and to provide maximum enforcement of the WCP, this

Court “outlined in Stephenson I the following requirements that must be present in

any constitutionally valid redistricting plan:”


                    [1.] . . . [T]o ensure full compliance with federal
             law, legislative districts required by the VRA shall be
             formed prior to creation of non-VRA districts. . . . In the
             formation of VRA districts within the revised redistricting
             plans on remand, we likewise direct the trial court to


                                             -24-
                      DICKSON V. RUCHO
       Beasley, J., concurring in part and dissenting in part



ensure that VRA districts are formed consistent with
federal law and in a manner having no retrogressive
effect upon minority voters. To the maximum extent
practicable, such VRA districts shall also comply with the
legal requirements of the WCP, as herein established . . . .

       [2.] In forming new legislative districts, any
deviation from the ideal population for a legislative
district shall be at or within plus or minus five percent for
purposes of compliance with federal “one-person, one-
vote” requirements.

       [3.] In counties having a 2000 census population
sufficient to support the formation of one non-VRA
legislative district . . . , the WCP requires that the
physical boundaries of any such non-VRA legislative
district not cross or traverse the exterior geographic line
of any such county.

       [4.] When two or more non-VRA legislative districts
may be created within a single county, . . . single-member
non-VRA districts shall be formed within said county.
Such non-VRA districts shall be compact and shall not
traverse the exterior geographic boundary of any such
county.

        [5.] In counties having a non-VRA population pool
which cannot support at least one legislative district . . .
or, alternatively, counties having a non-VRA population
pool which, if divided into districts, would not comply with
the . . . “one-person, one-vote” standard, the requirements
of the WCP are met by combining or grouping the
minimum number of whole, contiguous counties necessary
to comply with the at or within plus or minus five percent
“one-person, one-vote” standard. Within any such
contiguous multi-county grouping, compact districts shall
be formed, consistent with the at or within plus or minus
five percent standard, whose boundary lines do not cross
or traverse the “exterior” line of the multi-county grouping;
provided, however, that the resulting interior county lines
created by any such groupings may be crossed or
traversed in the creation of districts within said multi-


                               -25-
                                   DICKSON V. RUCHO
                    Beasley, J., concurring in part and dissenting in part



             county grouping but only to the extent necessary to
             comply with the at or within plus or minus five percent
             “one-person, one-vote” standard.

                    [6.] The intent underlying the WCP must be
             enforced to the maximum extent possible; thus, only the
             smallest number of counties necessary to comply with the
             at or within plus or minus five percent “one-person, one-
             vote” standard shall be combined[.]

                    [7.] . . . [C]ommunities of interest should be
             considered in the formation of compact and contiguous
             electoral districts.

                    [8.] . . . [M]ulti-member districts shall not be used
             in the formation of legislative districts unless it is
             established that such districts are necessary to advance a
             compelling governmental interest.

                    [9.] Finally, we direct that any new redistricting
             plans, including any proposed on remand in this case,
             shall depart from strict compliance with the legal
             requirements set forth herein only to the extent necessary
             to comply with federal law.

Stephenson II, 357 N.C. at 305-07, 582 S.E.2d at 250-51 (alterations in original)

(quotation marks omitted) (quoting Stephenson I, 355 N.C. at 383-84, 562 S.E.2d at

396-97 (emphasis added)).


      In view of my analysis concerning plaintiffs’ equal protection claim, the WCP

issue also warrants remanding the case because the General Assembly, in

attempting to comply with Stephenson I’s Rule 1, drew the VRA districts before

applying Rules 2 through 9. Because I conclude that the VRA districts are

unconstitutional, this Court should instruct the General Assembly to redraft its

redistricting plans. The unconstitutional VRA districts would necessarily affect the

                                            -26-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



result of the General Assembly’s application of the rubric set forth in Stephenson I.

See Pender Cnty. v. Bartlett, 361 N.C. 491, 508-09, 649 S.E.2d 364, 375 (2007)

(concluding that a house district, created with the intent to comply with VRA

section 2, was not required by the VRA and thus “must be drawn in accordance with

the WCP and the Stephenson I requirements”), aff’d sub nom. Bartlett v. Strickland,

556 U.S. 1, 129 S. Ct. 1231, 173 L. Ed. 2d 173 (2009). As such, I would vacate and

remand on this issue.


                                              E.


      Having carefully considered the precedent established by the Supreme Court

of the United States, the decisions of this Court, and the record on appeal, it is

important to recognize that race can be used as a factor fairly, but it equally

important to emphasize that race must not be used punitively. To this end, it is

important to be cognizant of race, not only in view of the historical record of our

state and our nation, but also taking into account modern realities and future

possibilities. It is for this reason that I note my concern with the majority’s

statement that “no meaningful comparisons can be made” with “earlier redistricting

plans approved in North Carolina” because “those plans were tailored to a

particular time and were based upon then-existing census numbers and population

concentrations.” Some comparisons may be of limited value, but increasingly

sophisticated data processing and modes of visual representation may provide



                                             -27-
                                    DICKSON V. RUCHO
                     Beasley, J., concurring in part and dissenting in part



helpful comparisons among past, present, and proposed districts in view of past and

present population concentrations. It would be a disservice to North Carolina’s

citizens and our courts if the majority’s statements are read to foreclose without

qualification any meaningful comparisons with earlier approved plans.


                                             III.


      As discussed above, the trial court erred by making incomplete findings of

fact and conclusions of law. Further, even using the findings as made by the trial

court, the court’s judgment discloses several serious misapplications of law, which

led the court to erroneous conclusions of law. There can be no serious debate that

strict scrutiny applies in view of the General Assembly’s use of race as a benchmark

for measuring the redistricting plan. The VRA districts are fatally defective in view

of the legislature’s use of racial proportionality as a safe harbor, and the invalidity

of these districts necessarily renders invalid the entire plan under settled federal

constitutional standards announced by the Supreme Court of the United States.

Similarly, the trial court’s findings regarding the non-VRA districts do not support

its conclusions. Furthermore, these impermissibly racially gerrymandered districts

fail under the Whole County Provision of the North Carolina Constitution. For any

of these errors, this Court would do well to vacate and remand rather than

prematurely affirm a defective and ultimately undemocratic districting plan.




                                             -28-
                                   DICKSON V. RUCHO
                    Beasley, J., concurring in part and dissenting in part



      Accordingly, I concur in that part of the majority’s opinion regarding

plaintiffs’ remaining state claims related to the “Good of the Whole” Clause in

Article I, Section 2 of the Constitution of North Carolina, and respectfully dissent

from those parts of the opinion affirming the trial court’s erroneous judgment.


      Justice HUDSON joins in this opinion.




                                            -29-